

PURCHASE AND SALE AGREEMENT
THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into
this 1st day of August, 2014, by and between U.S. Retail Income Fund VII,
Limited Partnership, a Delaware limited partnership (“Seller”), and Preferred
Apartment Communities Operating Partnership, L.P., a Delaware limited liability
company (hereinafter referred to as “Purchaser”).
W I T N E S S E T H:
WHEREAS, Seller is the fee owner of the following shopping centers: Deltona
Landings located in Deltona, Florida (“Deltona”), Kingwood Glen located in
Humble, Texas (“Kingwood”), Parkway Centre located in Columbus, Georgia
(“Parkway”), and Publix at Powder Springs located in Powder Springs, Georgia
(“Powder Springs”), the legal descriptions of which are set forth in Exhibit A
to this Agreement;
WHEREAS, Seller has offered to sell each of the above-referenced properties to
Purchaser and Purchaser has offered to purchase such property from Seller; and
WHEREAS, the parties desire to provide for said purchase and sale on the terms
and conditions hereinafter set forth;
NOW, THEREFORE, for and in consideration of the foregoing premises, the mutual
covenants and agreements set forth herein and other good and valuable
consideration, all of which each party respectively agrees constitutes
sufficient consideration received at or before the execution hereof, the parties
hereto do hereby agree as follows:
1.DEFINITIONS AND MEANINGS. In addition to any other terms whose definitions are
fixed and defined by this Agreement, each of the following defined terms, when
used in this Agreement with an initial capital letter, shall have the meaning
ascribed thereto by this Article 1:
1.1    Additional Earnest Money means the amount deposited by Purchaser as
provided in Section 4.2.
1.2    Agreement means this Purchase and Sale Agreement, together with all
exhibits attached hereto.
1.3    Anchor Tenant means the major grocery store tenant at each Property,
which are Deltona: Publix Super Markets, Inc., Kingwood: Kroger, Inc., Parkway:
Publix Super Markets, Inc. and Powder Springs: Publix Super Markets, Inc.
1.4    Closing means the consummation of the purchase and sale contemplated by
this Agreement by the deliveries required under Article 10 hereof.
1.5    Closing Date means the time and date, established under Section 10.1
hereof, when the purchase and sale contemplated by this Agreement is to be



--------------------------------------------------------------------------------



consummated, as such date may be extended by mutual agreement of the parties or
pursuant to the provisions of this Agreement.
1.6    Earnest Money means the amount deposited by Purchaser as provided in
Sections 4.1 and 4.2 hereof and shall include both the Initial Deposit and
Additional Earnest Money and any interest earned thereon.
1.7    Escrow Agent means Republic Commercial Title Insurance Company, LLC.
1.8    Examination Date means August 1, 2014.
1.9    Execution Date means the later of the date on which this Agreement is
duly executed by Seller or Purchaser; and such date shall be inserted in the
preamble on the first page of this Agreement.
1.10    Existing Exceptions mean those matters set forth on Exhibits D-1 through
D-4 attached hereto and incorporated herein by this reference.
1.11    Hazardous Substances mean any waste, substance or material determined to
be hazardous, toxic, a pollutant or contaminate, under any federal, state or
local statute, law, ordinance, rule, regulation or judicial or administrative
order or decision, now in effect, including, without limitation, petroleum and
petroleum products, flammable explosives, radioactive materials, asbestos or any
material containing asbestos, polychlorinated biphenyls and/or hazardous, toxic
or dangerous wastes, substances or materials defined as such, or as a hazardous
substance or any similar term, by, in or for the purposes of (i) the
Comprehensive Environmental Response, Compensation and Liability Act (codified
in scattered sections of 26 U.S.C., 33 U.S.C., 42 U.S.C. and 42 U.S.C. §9601 et
seq.)(“CERCLA”); (ii) the Resource Conservation and Recovery Act of 1976 (42
U.S.C. §6901 et seq.)(“RCRA”); (iii) the Hazardous Substances Transportation Act
(49 U.S.C. §1801 et seq.); (iv) the Toxic Substances Control Act (15 U.S.C.
§2601 et seq.); (v) the Clean Water Act (33 U.S.C. §1251 et seq.); (vi) the
Clean Air Act (42 U.S.C. §1857 et seq., §7401 et seq. and §7601 et seq.); (vii)
the Safe Drinking Water Act (21 U.S.C. §349, 42 U.S.C. §201 and §300f et seq.);
(viii) the National Environmental Policy Act (42 U.S.C. §4321, §§4331 to 4335,
§4341 et seq. and §8473); (ix) the Superfund Amendments and Reauthorization Act
of 1986 (codified in scattered sections of 10 U.S.C., 29 U.S.C., 33 U.S.C. and
42 U.S.C.); (x) Title III of the Superfund Amendment and Reauthorization Act;
(xi) the Uranium Mill Tailings Radiation Control Act (42 U.S.C. §7901 et seq.);
(xii) the Occupational Safety and Health Act of 1970 (29 U.S.C. §651 et seq.);
(xiii) the Federal Insecticide, Fungicide and Rodenticide Act (7 U.S.C. §136 et
seq.); (xiv) the Noise Control Act (42 U.S.C. §4901 et seq.); (xv) the Emergency
Planning and Community Right-to-Know Act (42 U.S.C. §11001 et seq. and §11041 et
seq.); and (xvi) Regulations of Environmental Protection Agency, 33 C.F.R. and
40 C.F.R.



--------------------------------------------------------------------------------



1.12    Improvements mean the buildings and improvements and fixtures attached
to the Real Property.
1.13    Permitted Exceptions means any matters shown in the Commitment or Survey
to which Purchaser fails to object or which Purchaser waives pursuant to Article
5 hereof.
1.14    Initial Deposit means the amount deposited by Purchaser with Escrow
Agent in accordance with the provisions of Section 4.1 herein.
1.15    Intangible Personal Property means all of the following items, to the
extent assignable and without warranty: (A) licenses and permits relating to the
operation of the Real Property, (B) the right to use the name of the Property
(Deltona Landings Shopping Center, Kingwood Glen Shopping Center, Parkway Centre
Shopping Center and Publix at Powder Springs Shopping Center) in connection with
the Real Property, but specifically excluding any trademarks, service marks and
trade names of Seller or any affiliate of Seller, (C) if still in effect,
guaranties and warranties received by Seller from any contractor, material
supplier, manufacturer or other person in connection with the construction or
operation of the Real Property, (D) the Plans and Specifications, and (E) all
other items of intangible personal property owned by Seller and used exclusively
in connection with the ownership, use, leasing, maintenance, service or
operation of the Real Property. Notwithstanding the foregoing Seller’s cash,
cash equivalents, bank accounts, accounts receivable and contract rights under
this Agreement shall be excluded from “Intangible Personal Property”.
1.16    Personal Property means all goods, machinery, furniture, equipment, and
other tangible personal property, if any, owned by Seller presently located on
the Real Property, but excluding any items of personal property owned by tenants
and, if the Personal Property includes computer hardware, any software installed
therein.
1.17    Plans and Specifications means, to the extent assignable or
transferable, all "as built" surveys of the Properties, "as built" plans and
specifications of the Improvements, building and landscape plans and
specifications and blueprints and engineering and architectural drawings
relating to a Property (including any plans, specifications, blueprints or
drawings for tenant improvements, outparcels and future expansion or
modification of such Property) which are now or hereafter in the possession or
control of Seller (the "Plans and Specifications").
1.18    Property means, collectively, the Real Property, Improvements, Personal
Property, Tenant Leases, Intangible Personal Property and Service Contracts for
the following shopping centers: Deltona, Parkway, Kingwood, and Powder Springs,
each of which are sometimes referred to herein as “a Property” or collectively
as “the Properties” or “the Property” as the context may dictate.



--------------------------------------------------------------------------------



1.19    Purchase Price means the amount which Purchaser shall pay to consummate
the purchase and sale of the Property as provided in Section 3.1 of this
Agreement.
1.20    Real Property means those tracts or parcels of improved real estate more
particularly described in Exhibit A attached hereto and made a part hereof
consisting of Deltona, Parkway, Kingwood, and Powder Springs Shopping Centers,
plus all outparcels and vacant land parcels (excluding any outparcels and vacant
land parcels previously sold, and any fixtures or other part of the Improvements
that remains the property of the tenants pursuant to the terms of the Tenant
Leases), together with all plants, shrubs and trees located thereon and together
with all appurtenances of the above-described Real Property, including, without
limitation, easements or rights-of-way relating thereto and the air space
overlying any public or private ways or streets.
1.21    Service Contracts means management, maintenance, service or other
contracts or agreements (oral or written), specifically including but not
limited to leases, contracts or other agreements with vendors for any equipment,
property or services, including but not limited to the installation, lease,
maintenance, repair and/or replacement of light poles, fixtures and bulbs,
affecting the Property or the operation thereof, entered into by or binding upon
Seller.
1.22    Tenant Leases means (a) the leases with all amendments thereto described
on Exhibits C-1 through C-4 attached hereto and incorporated herein by reference
(collectively, the “Rent Rolls”, and individually, a “Rent Roll”), and (b) any
other written lease or written rental, occupancy, concession or license
agreement entered into by a Seller after the Execution Date in accordance with
this Agreement which affects all or any portion of a Property and pertains to
the leasing, rental, occupancy or licensing of a Property, together with all
rents, issues and profits therefrom and tenant security deposits (the “Security
Deposits”) thereunder.
2.    SALE AND PURCHASE. Seller agrees to sell the Property to Purchaser on the
terms and conditions contained in this Agreement, and Purchaser agrees to
purchase the Property from Seller on the terms and conditions contained in this
Agreement.
3.    PURCHASE PRICE.
3.1    Amount of Purchase Price. The Purchase Price for the Property shall be
Forty Six Million nine Hundred Fifty Thousand and No/00 Dollars ($46,950,000).
The Purchase Price shall be allocated on a property-by-property basis by
Purchaser and Seller as follows: (i) Kingwood - $18,200,000; (ii) Deltona -
$10,750,000; Parkway - $7,050,000; Powder Springs - $10,950,000. Purchaser shall
have the right to reallocate the aforesaid amounts on or prior to the Closing
Date by written notice to Seller; provided, however, in the event that such
reallocation results in a net increase in the payment by Seller of any
documentary stamps and/or transfer taxes associated with the Deed as set forth
in Section 11.10 herein over the amount of such taxes due by using the



--------------------------------------------------------------------------------



aforesaid amounts, Purchaser shall be responsible for the payment of any such
incremental increase of such documentary stamps and/or transfer taxes.
Purchaser and Seller acknowledge that the Execution Date and Examination Date
coincide and that Purchaser has completed its due diligence inspection of the
Property. In connection with Purchaser’s due diligence findings, Purchaser and
Seller have agreed to the following Purchase Price credit:


Purchaser shall receive an additional credit against the Purchase Price in the
amount of $150,000 to compensate Purchaser for settlement issues at Kingwood.
This amount shall serve to reduce both the aggregate Purchase Price and that
portion allocated to Kingwood.


3.2    Payment of Purchase Price. The Purchase Price shall be paid by Purchaser
to Seller at the Closing as follows:
3.2.1    The Earnest Money shall be paid by Escrow Agent to Seller, in the same
manner described in Section 3.2.2 below, at Closing;
3.2.2    An amount equal to the Purchase Price, less the Earnest Money, shall be
paid by Purchaser to Seller at the Closing by wire transfer of immediately
available federal funds to an account designated by the Escrow Agent, subject to
prorations, adjustments and credits as otherwise specified in this Agreement,
for disbursement by Escrow Agent to Seller in accordance with the closing
statement signed and delivered by the parties in accordance with the provisions
of Article 10 herein.
4.    EARNEST MONEY.
4.1    Initial Deposit. Purchaser shall deposit the sum of One Million and
No/100 Dollars ($1,000,000) in cash with Escrow Agent as Earnest Money within
one (1) business day of the Execution Date.
3.1.    Additional Earnest Money. In the event that Purchaser waives or
satisfies the condition precedent in Subsection 15.1.1 hereof, then Purchaser
shall deposit with Escrow Agent One Million and No/100 Dollars ($1,000,000) (the
“Additional Earnest Money”) within one (1) business day after the Examination
Date. In the event that Purchaser fails to so deposit any such sum with Escrow
Agent on or before the required date, and such failure shall not be cured within
one (1) business day after the effective date of written notice of such failure
by Seller to Purchaser, then Seller shall be entitled to terminate this
Agreement, whereupon the Earnest Money shall be paid over to Seller and
thereafter the parties hereto shall have no further rights, duties or
obligations hereunder, except for rights and obligations



--------------------------------------------------------------------------------



which, by their terms, survive the termination hereof. At and in the event of
the Closing, Escrow Agent shall tender the Earnest Money to Seller on the
Closing Date and the Earnest Money so delivered to Seller shall be applied and
credited against the Purchase Price, as provided in Section 3.2 hereof.


5.    TITLE EXAMINATION AND OBJECTIONS.
5.1    Title Documents. Seller has provided to Purchaser copies of existing
title policies and any existing surveys applicable to the Property, to the
extent in Seller’s possession or control. Purchaser shall cause Republic
Commercial Title Company, LLC, (the “Title Agent”), in its capacity as the agent
of Chicago Title Insurance Company (the “Title Company”), to order new title
commitments issued by the Title Company covering the Properties (collectively,
the “Commitment”), together with copies of all documents referenced in the
Commitment, agreeing to issue to Purchaser, upon recording of the Deed (as
hereinafter defined), a standard ALTA Owner’s Title Insurance Policy (06-17-06)
(the “Title Policy”) in an amount equal to the Purchase Price, subject only to
the Permitted Exceptions (as hereinafter defined), and Purchaser shall order a
current ALTA/ACSM Land Title Survey of the Property, with a standard ALTA/ACSM
certification addressed to Purchaser, the Title Agent and the Title Company and
containing such Table A items that Purchaser or Purchaser’s lender may require
(the “Survey”). On or before the Examination Date, Purchaser shall review the
Commitment, documents and information pertaining to the exceptions to title
listed in the Commitment and the Survey.
5.2     Permitted Exceptions. On the Closing Date, title to the Property shall
be subject to the following: (i) Tenant Leases in effect as of the date thereof,
together with such additional Leases as permissively may be entered into by
Seller during the term of this Agreement in accordance with Section 8.4 hereof
(collectively, the “Approved Leases”), (ii) the lien of real estate taxes not
yet due and payable, (iii) all exceptions and other title matters shown on the
Commitment (as the same may be revised by the Title Company pursuant to the
process set forth in Section 5.3 below and pursuant to any subsequent updates
thereof pursuant to Section 5.3 below, but expressly excluding any title matters
that Seller is obligated to remove pursuant to the provisions of this Agreement
or that Seller agrees to remove as part of the process described in Section 5.3
below; (iv) the Existing Exceptions and (v) liens, encumbrances or other matters
of title created or suffered to be created by Purchaser or any party whose
rights derive by, through or under Purchaser (collectively, the “Permitted
Exceptions”) ; provided that Permitted Exceptions shall not include matters that
Seller has either agreed to cure as provided in Section 5.3 or is obligated to
cure as provided in this Section 5.2. Seller shall remove at Seller’s sole cost
and expense on or prior to the Closing Date and there shall not be treated as
Permitted Exceptions any liens for monetary obligations voluntarily incurred by
Seller (excluding lien of current taxes and any general or special assessments
that are paid in installments to the extent not required to be paid as of the
Closing Date) that are not assumed by Purchaser.



--------------------------------------------------------------------------------



5.3    Notice of Objection. Purchaser may advise Seller in writing and in
reasonable detail, not later than the Examination Date, as to what exceptions or
other matters shown on the Commitment and/or Survey, if any, are not acceptable
to Purchaser (collectively, the “Title Objections”). Prior to, or concurrently
with, notifying Seller of any Title Objections, Purchaser shall endeavor in good
faith to cause the Title Company to modify and update the Commitment to reflect
its requested corrections and revisions. All title exceptions and survey matters
not mentioned as part of Purchaser’s Title Objections shall be deemed approved
by Purchaser. In the event Purchaser fails to deliver any notice of Purchaser’s
Title Objections prior to the Examination Date, Purchaser shall be deemed to
have approved all exceptions or other matters shown on the Commitment and the
Survey. Seller shall have five (5) business days after receipt of Purchaser’s
Title Objections to give Purchaser notice that (a) Seller will remove any Title
Objections from title (or afford the Title Company the necessary information or
certifications to permit it to insure over such exceptions), at Seller’s cost
(provided that Seller shall have no obligation to cure any title objections
except as expressly provided in Section 5.2), or (b) Seller elects not to cause
such exceptions to be removed or insured over. Seller’s failure to provide
notice to Purchaser as to any Title Objection shall be deemed an election by
Seller not to remove the Title Objection. If Seller so notifies or is deemed to
have notified that Seller will not remove or insure over any or all of the Title
Objections, Purchaser shall have five (5) business days to determine whether (i)
to proceed with the purchase and take the Property subject to such exceptions
(in which event such exception shall be deemed approved by Purchaser) or (ii) to
terminate this Agreement in its entirety, and if so terminated, the Earnest
Money shall be refunded by Escrow Agent to Purchaser without any further consent
required from Seller and neither party shall have any further rights,
obligations or liabilities hereunder except for those provisions that survive
the termination of this Agreement. Purchaser’s failure to give Seller notice
shall be deemed to be an election by Purchaser under clause (ii) above. In the
event that any update to the Commitment indicates the existence of any liens,
encumbrances or other defects or exceptions (the “Additional Objections”) which
are not shown in the initial Commitment and that are unacceptable to Purchaser,
Purchaser shall within five (5) business days after receipt of any such update
to the Commitment notify Seller in writing of its objection to any such
Additional Objection (the “Additional Objections Notice”). Within five (5)
business days after receipt of an Additional Objections Notice, Seller shall
have the option in its sole discretion to either: (a) elect to remove such
Additional Objections, or, where applicable, agree that Seller will cause such
items to be discharged at or before Closing; or (b) notify Purchaser that Seller
is unwilling to remove such Additional Objections. If Seller fails or elects not
to remove such Additional Objections within said five (5) business day time
period, then Purchaser shall have the option of (i) waiving its title objections
and accepting the title as it then exists (in which event such additional
exceptions shall be deemed approved by Purchaser); or (ii) terminating this
Agreement, in which event the Earnest Money shall be refunded by Escrow Agent to
Purchaser without any further consent required from Seller and neither party
shall have any further rights, obligations or liabilities hereunder except for
those provisions that survive the termination of this Agreement.



--------------------------------------------------------------------------------



6.    SELLER’S REPRESENTATIONS AND WARRANTIES. Based upon the foregoing, Seller
represents and warrants to, and covenants with, Purchaser as follows:
6.1    Authority. Seller has the right, power and authority to enter into this
Agreement and to consummate the transactions contemplated herein. Seller is a
limited partnership duly organized, validly existing and in good standing under
the laws of the State of Delaware and is authorized to transact business in the
State in which its Property is located.
6.2    Execution and Delivery. The execution and delivery of this Agreement, and
the performance and observance by Seller of Seller’s duties and obligations
under this Agreement and of all other acts necessary and appropriate for the
consummation of the transactions contemplated herein, are consistent with and
not in violation of, and will not create any adverse condition, default or
breach under, (i) any contract, agreement or other instrument (including,
without limitation, any lease, license, covenant, commitment or understanding)
to which Seller or its assets or properties are a party or are bound, (ii) any
law, rule, regulation, notice, order, decree or judgment of any nature to which
Seller or its assets or properties are a party or are bound, or (iii) the
governing agreement(s) of Seller.
6.3    Service Contracts. There are no employees either of Seller or of any
other employer or contractor engaged in the operation and maintenance of the
Property to whom Purchaser shall, at or after Closing, have any obligation
whatsoever (in such person’s capacity as an employee). Except as set forth in
Schedule 6.3 attached hereto and incorporated herein by reference, there are no
management, maintenance, service or other contracts or agreements (oral or
written), specifically including but not limited to leases, contracts or other
agreements with vendors for any equipment, property or services, including but
not limited to the installation, lease, maintenance, repair and/or replacement
of light poles, fixtures and bulbs, affecting the Property or the operation
thereof entered into by or binding upon Seller for which Purchaser shall, at or
after the Closing, have any obligation or liability whatsoever (the “Service
Contracts”). All obligations of, and sums due from, Seller under the Service
Contracts through the Closing Date shall have been paid in full, or, in
connection with any Service Contracts that are to be assumed by Purchaser at
Closing, will be prorated as of the Closing Date. No failure of compliance,
breach, default, event of default or notice of intention to cancel has occurred
under the Service Contracts, and no event has occurred to Seller’s knowledge
which with the lapse of time or notice or both would constitute a default or
event of default under said instruments. As to the Service Contracts identified
on Schedule 6.3, by the Examination Date Purchaser shall notify Seller in
writing as to which, if any, of such Service Contracts Purchaser does not wish
to assume. Seller shall deliver notification of termination of the Service
Contracts that Purchaser does not elect to assume, and Purchaser shall be
obligated to pay for any Service Contract costs applicable to the period after
Closing in the event that the Service Contracts are not immediately terminable.
The obligations of Seller arising after the Closing Date under all Service
Contracts identified on Schedule 6.3 and not identified in the aforementioned



--------------------------------------------------------------------------------



notice by Purchaser, shall be assumed by Purchaser at Closing. If Seller has not
received any such notice from Purchaser by the Examination Date, Purchaser shall
be deemed to have elected to assume the obligations of Seller arising after the
Closing Date under all the Service Contracts identified on Schedule 6.3.
6.4    Hazardous Substances/Compliance with Law. Except as set forth in the
Property Information (as hereinafter defined), and except as set forth on any
environmental report provided to Purchaser as a part of the Property Information
or obtained by the Purchaser during its inspection of the Property, Seller has
received no written notice that the Property is not free of Hazardous Substances
and material violation of law, including federal, state, and local laws,
statutes, regulations, judgments, orders, required permits, ordinances, decrees
or restriction of any court or governmental entity, including without
limitation, and Environmental Laws (as hereinafter defined). To Seller's
knowledge, the environmental reports provided to Purchaser as a part of the
Property Information comprise all environmental reports with respect to the
Property in Seller’s (or its property manager’s) possession or control.
6.5    Possession. Except as set forth on the Rent Rolls on attached hereto as
Exhibits C-1 through C-3 and made a part hereof, there is no tenant, lessee or
other occupant of the Property claiming by, through or under Seller having any
right or claim to possession or use of the Property as tenants or lessees after
the Closing Date, and possession of the Property shall be delivered by Seller to
Purchaser at the Closing free of the rights or claims of any tenants, occupants
or other parties in possession of, or having or claiming any right to possession
or use of, the Property other than tenants under the Tenant Leases,
beneficiaries under the Permitted Exceptions and parties claiming possession
other than by, through or under Seller.
6.6    Pending Litigation. Except as set forth on Schedule 6.6 attached hereto
and made a part hereof, there is not any pending or, to Seller’s knowledge,
threatened, litigation against Seller or the Property.
6.7    Condemnation. There is no pending, or to Seller’s knowledge, threatened,
judicial, administrative, condemnation or eminent domain proceedings or
investigations relating to the Property.
6.8    OFAC; Patriot Act; Anti-Money Laundering. Seller is not, and will not
become a person identified on U.S. Treasury’s Office of Foreign Asset Control
listing of Specially Designated Nationals and Blocked Persons (a “Prohibited
Person”). Seller (i) is not and will not become owned or controlled by a
Prohibited Person, (ii) is not acting hereunder and will not act hereunder for
or on behalf of a Prohibited Person, and (iii) is not providing and will not
provide material, financial or technological support or other services to or in
support of acts of terrorism of a Prohibited Person. Seller will not enter into
or undertake any activities related to this Agreement in violation of Anti-Money
Laundering Laws.



--------------------------------------------------------------------------------



6.9    Insurance Notices. Seller has received no written notice from any
insurance carrier or board of fire underwriters of the existence of defects or
inadequacies in the Property or requesting the performance of any work or
alterations with respect to the Property which if not corrected would result in
termination of insurance coverage or a material increase in its cost.
6.10    True and Correct Copies. All Tenant Leases delivered to Purchaser
pursuant to Section 8.4 are true, correct and complete copies, and Seller has
not knowingly withheld any material document or information pertaining to the
Tenant Leases.
6.11    Closing. Except with respect to any representation or warranty for which
Seller has given Purchaser notice of a changed condition pursuant to Section 8.9
hereof, all of the representations and warranties made herein by Seller are true
and correct in all material respects as of the Execution Date and shall be true
and correct in all material respects as of the Closing Date; provided that
Purchaser acknowledges that the delinquency schedule for the Property may change
between the Execution Date and Closing. Seller will provide Purchaser with a
current delinquency schedule at Closing.
6.12    Intangible Personal Property. Other than general corporate web sites
including information about the Property, there are no internet website and
associated URL or domain names maintained by Seller and/or any affiliate of
Seller with respect to the Property.
6.13    EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS ARTICLE
6 AND ANY DOCUMENT EXECUTED BY SELLER AND DELIVERED TO PURCHASER AT CLOSING, IT
IS UNDERSTOOD AND AGREED THAT SELLER DISCLAIMS ALL WARRANTIES OR REPRESENTATIONS
OF ANY KIND OR CHARACTER, EXPRESS OR IMPLIED, WITH RESPECT TO THE PROPERTY,
INCLUDING, BUT NOT LIMITED TO, WARRANTIES OR REPRESENTATIONS AS TO MATTERS OF
TITLE (OTHER THAN SELLER’S WARRANTY OF TITLE SET FORTH IN THE LIMITED OR SPECIAL
WARRANTY DEEDS TO BE DELIVERED AT CLOSING), ZONING, TAX CONSEQUENCES, PHYSICAL
OR ENVIRONMENTAL CONDITIONS, AVAILABILITY OR ACCESS, INGRESS OR EGRESS, PROPERTY
VALUE, OPERATING HISTORY, GOVERNMENTAL APPROVALS, GOVERNMENTAL REGULATIONS OR
ANY OTHER MATTER OR THING RELATING TO OR AFFECTING THE PROPERTY. EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS ARTICLE 6 AND ANY DOCUMENT
EXECUTED BY SELLER AND DELIVERED TO PURCHASER AT CLOSING, PURCHASER AGREES THAT
WITH RESPECT TO THE PROPERTY, PURCHASER HAS NOT RELIED UPON AND WILL NOT RELY
UPON, EITHER DIRECTLY OR INDIRECTLY, ANY REPRESENTATION OR WARRANTY OF SELLER OR
SELLER’S AGENTS OR EMPLOYEES. PURCHASER REPRESENTS THAT IT IS A KNOWLEDGEABLE,
SOPHISTICATED AND EXPERIENCED PURCHASER OF



--------------------------------------------------------------------------------



REAL ESTATE SIMILAR TO THE PROPERTY AND THAT IT IS RELYING SOLELY ON ITS OWN
EXPERTISE AND THAT OF PURCHASER’S CONSULTANTS, AND THAT PURCHASER WILL CONDUCT
SUCH INSPECTIONS AND INVESTIGATIONS OF THE PROPERTY, INCLUDING, BUT NOT LIMITED
TO, THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AND SHALL RELY UPON SAME,
AND, UPON CLOSING, ASSUME THE RISK THAT ADVERSE MATTERS, INCLUDING, BUT NOT
LIMITED TO, ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN
REVEALED BY PURCHASER’S INSPECTIONS AND INVESTIGATIONS. EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS ARTICLE 6 AND ANY DOCUMENT
EXECUTED BY SELLER AND DELIVERED TO PURCHASER AT CLOSING, PURCHASER ACKNOWLEDGES
AND AGREES THAT UPON CLOSING, SELLER SHALL SELL AND CONVEY TO PURCHASER AND
PURCHASER SHALL ACCEPT THE PROPERTY “AS IS, WHERE IS,” WITH ALL FAULTS, AND
THERE ARE NO ORAL AGREEMENTS, WARRANTIES OR REPRESENTATIONS COLLATERAL TO OR
AFFECTING THE PROPERTY BY SELLER OR ANY THIRD PARTY. THE TERMS AND CONDITIONS OF
THIS SECTION 6.13 SHALL EXPRESSLY SURVIVE THE CLOSING AND NOT MERGE THEREIN.
6.14    Without limiting Section 6.13, Purchaser acknowledges that, except as
may otherwise be specifically set forth elsewhere in this Agreement and any
document executed by Seller and delivered to Purchaser at Closing, neither
Seller nor its consultants, brokers or agents have made any representations or
warranties of any kind upon which Purchaser is relying as to any matters
concerning the Property, including, but not limited to, the condition of the
land or any improvements comprising the Property, the existence or non-existence
of Hazardous Substances, economic projections or market studies concerning the
Property, any development rights, taxes, bonds, covenants, conditions and
restrictions affecting the Property, water or water rights, topography,
drainage, soil, subsoil of the Property, the utilities serving the Property or
any zoning or building laws, rules or regulations or “Environmental Laws”
(hereinafter defined) affecting the Property. Seller makes no representation or
warranty that the Property complies with Title III of the Americans with
Disabilities Act or any fire code or building code. Purchaser, any affiliate or
parent of Purchaser, all shareholders, employees, officers and directors of
Purchaser or Purchaser’s affiliates or parent, and their respective successors
and assigns (“Purchaser Group”) hereby covenant not to sue Seller or any
affiliates of Seller for, and shall not enforce any liability or obligation of
Seller or affiliates of Seller for, and hereby agree not to bring, assert or
maintain any action or claim for contribution, cost recovery or otherwise,
including for injunctive relief, relating directly or indirectly to the
violation of Environmental Laws regarding the existence of asbestos or Hazardous
Substances on, or environmental conditions of, the Property, whether known or
unknown, by any action or proceeding wherein a money or other personal judgment,
including injunctive relief, is sought by Purchaser Group against Seller or
affiliates of Seller; provided, however, that Purchaser Group and their
successors or assigns may bring any action or proceeding to enforce and realize
rights and claims under such Environmental Laws for contribution,



--------------------------------------------------------------------------------



cost recovery or otherwise against third parties, including but not limited to
Seller’s predecessors’ in title to the Property and name Seller and Seller’s
affiliates in such action or proceeding to the extent they, or any of them, are
necessary parties to such action or proceeding; further provided, however, that
any judgment in any such action or proceeding in favor of Purchaser Group or
their successors or assigns shall not be enforced by Purchaser Group or any such
successor or assign against Seller or Seller’s affiliates. As used herein
“Environmental Laws” means all federal, state and local statutes, codes,
regulations, rules, ordinances, orders, standards, permits, licenses, policies
and requirements (including consent decrees, judicial decisions and
administrative orders) relating to the protection, preservation, remediation or
conservation of the environment or worker health or safety, all as amended or
reauthorized, or as hereafter amended or reauthorized, including without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act (“CERCLA”), 42 U.S.C. § 9601, et seq., the Resource Conservation and
Recovery Act of 1976 (“RCRA”), 42 U.S.C. § 6901, et seq., the Emergency Planning
and Community Right-to-Know Act (“Right-to-Know Act”), 42 U.S.C. § 11001, et
seq., the Clean Air Act (“CAA”), 42 U.S.C. § 7401, et seq., the Federal Water
Pollution Control Act (“Clean Water Act”), 33 U.S.C. § 1251, et seq., the Toxic
Substances Control Act (“TSCA”), 15 U.S.C. § 2601, et seq., the Safe Drinking
Water Act (“Safe Drinking Water Act”), 42 U.S.C. § 300f, et seq., the Atomic
Energy Act (“AEA”), 42 U.S.C. § 2011, et seq., the Occupational Safety and
Health Act (“OSHA”), 29 U.S.C. § 651, et seq., and the Hazardous Materials
Transportation Act (the “Transportation Act”), 49 U.S. C. § 1802, et seq.
6.15    Seller has provided to Purchaser certain unaudited historical financial
information regarding the Property relating to certain periods of time in which
Seller owned the Property. Seller and Purchaser hereby acknowledge that such
information has been provided to Purchaser at Purchaser’s request solely as
illustrative material. Seller represents only that such information is the same
information provided to Seller by the property manager and prepared by the
property manager and makes no representation or warranty that such material is
complete or accurate or that Purchaser will achieve similar financial or other
results with respect to the operations of the Property, it being acknowledged by
Purchaser that Seller’s operation of the Property and allocations of revenues or
expenses may be vastly different than Purchaser may be able to attain. Purchaser
acknowledges that it is a sophisticated and experienced purchaser of real estate
and further that Purchaser has relied upon its own investigation and inquiry
with respect to the operation of the Property and releases and covenants not to
sue Seller and the affiliates of Seller from and for or concerning any liability
with respect to such historical information.
6.16    To the extent that Seller may provide to Purchaser the existing or other
reports of third parties regarding the condition of the Property, Seller makes
no representation or warranty concerning the accuracy or completeness of any
report, study or investigation regarding the Property which was prepared by
anyone other than the Seller itself (the “Existing Third Party Reports”).
Purchaser hereby releases and



--------------------------------------------------------------------------------



covenants not to sue Seller and the affiliates of Seller from and with respect
to any liability whatsoever with respect to the Existing Third Party Reports,
or, including, without limitation, the matters set forth in the Existing Third
Party Reports, and the accuracy and/or completeness of the Existing Third Party
Reports. Furthermore, Purchaser acknowledges that it will be purchasing the
Property with all faults disclosed in the Existing Third Party Reports.
6.17    (a) Seller recommends that Purchaser employ one or more independent
engineering and/or environmental professionals to perform engineering,
environmental and physical assessments on Purchaser’s behalf in respect of the
Property and the condition thereof. Purchaser has the sole responsibility to
fully inspect the Property, to investigate all matters relevant thereto,
including, without limitation, the condition of the Property, and to reach its
own, independent evaluation of any risks (environmental or otherwise) or rewards
associated with the ownership, leasing, management and operation of the
Property; and (b) to the fullest extent permitted by law, Purchaser does hereby
unconditionally waive and release Seller, and its partners, beneficial owners,
officers, directors, shareholders and employees from any present or future
claims and liabilities of any nature arising from or relating to the presence or
alleged presence of Hazardous Substances in, on, at, from, under or about the
Property or any adjacent property, including, without limitation, any claims
under or on account of any Environmental Law, regardless of whether such
Hazardous Substances are located in, on, at, from, under or about the Property
or any adjacent property prior to or after the date hereof, unless such claims
or liabilities arise from the intentional or fraudulent activity of Seller.
6.18    Notwithstanding anything contained herein to the contrary, the terms of
Sections 6.1 through 6.17 (inclusive) shall survive the Closing and the delivery
of the Deeds and termination of this Agreement for the period set forth in
Article 23.
7.    PURCHASER’S REPRESENTATIONS, WARRANTIES AND COVENANTS. As an inducement to
Seller to enter into this Agreement and to sell the Property, Purchaser
represents and warrants to Seller, as follows:
7.1    No Adverse Proceedings. There are no actions, suits, claims or other
proceedings pending, or to Purchaser’s actual knowledge, contemplated or
threatened against Purchaser that could adversely affect Purchaser’s ability to
perform its obligations under this Agreement.
7.2    Authority. Purchaser has the right, power and authority to enter into
this Agreement and to consummate the transactions contemplated herein.
7.3    Execution and Delivery. The execution and delivery of this Agreement and
the performance and observance by Purchaser of Purchaser’s duties and
obligations under this Agreement and of all other acts necessary and appropriate
for the consummation of the transactions contemplated herein, are consistent
with and not in violation of, and will not create any adverse condition, default
or breach under, (i) any contract, agreement or other instrument (including,
without limitation, any lease, license,



--------------------------------------------------------------------------------



covenant, commitment or understanding) to which Purchaser or its assets or
properties are a party or are bound, (ii) any law, rule, regulation, notice,
order, decree or judgment of any nature to which Purchaser or its assets or
properties are a party or are bound, or (iii) the articles of incorporation,
by-laws and shareholders’ agreements, limited partnership agreements or other
organizational documents (if any) of Purchaser.
8.    COVENANTS OF SELLER. As a material inducement to Purchaser to enter into
this Agreement and to purchase the Property, Seller hereby covenants unto
Purchaser the following:
8.1    Access to Property. Purchaser, upon oral or written notice to Seller and
Seller’s reasonable approval thereof, and subject to the rights of tenants,
shall have access to the Property at all reasonable times subsequent to the
Execution Date, with full right to (i) inspect the Property; (ii) review,
inspect, copy and analyze all books, records and other financial information and
data of Seller with respect to the Property and the operation thereof; (iii) to
interview tenants upon one (1) business day’s advance oral or written notice to
Seller, and Seller or Seller’s agent shall have the right to accompany Purchaser
during any activities performed by Purchaser on the Property, and (iv) to
conduct all tests thereon, including, but not limited to, soil borings and
hazardous waste studies, and to make such other examinations with respect
thereto as Purchaser, its counsel, licensed engineers, surveyors or other
representatives may deem necessary or desirable. Purchaser shall have no right
to conduct any invasive (including without limitation a Phase II environmental
investigation) unless a Phase I environmental report expressly recommends such a
survey, and Seller shall have the right to approve, in its sole discretion, the
time, manner and location of any invasive testing. Any entry on or to the
Property by provisions hereof shall be at the risk of Purchaser, who hereby
agrees not to cause damage to the Property and Purchaser agrees to indemnify and
hold Seller harmless from and against any liens, claims, actions, charges,
damages, expenses (including, but without limitation, attorney’s fees and court
costs) and liabilities incurred as a result, directly or indirectly, of the
exercise by Purchaser of the rights granted in this Section; provided, however,
that excluded from the foregoing indemnity are any losses, costs, damages,
claims, or liabilities relating to pre-existing conditions upon the Property or
the negligence or willful misconduct of Seller. If the transaction contemplated
by this Agreement fails to close for any reason whatsoever (other than as a
result of a material default by Seller), Purchaser shall also promptly restore
any portion to as near as is reasonably possible to the condition that existed
immediately prior to the activities that resulted in such damage or destruction.
The provisions of this Section 8.1shall survive Closing and any termination of
this Agreement. Purchaser shall maintain and shall ensure that Purchaser’s
consultants and contractors maintain commercial general liability insurance in
an amount not less than $1,000,000, combined single limit, and in form and
substance adequate to insure against all liability of Purchaser and its
consultants and contractors, respectively, and each of their respective agents,
employees and contractors, arising out of inspections and testing of the
Property or any part thereof made on Purchaser’s behalf. Purchaser agrees to
provide to Seller a certificate of insurance with regard to each applicable
liability insurance policy prior to any entry upon the Property



--------------------------------------------------------------------------------



by Purchaser or its consultants or contractors, as the case may be, pursuant to
this Section 8.1.
8.2    Conducting Business. Seller shall operate, maintain, insure, market and
lease the Property through and including the Closing Date in a manner consistent
with Seller’s operations, maintenance, insuring, marketing and leasing of the
Property prior to the Execution Date. Seller shall maintain and service the
Property in the normal course of business until the Closing Date, normal wear
and tear and casualty and condemnation excepted. Seller shall not commit waste
to the Property. Seller shall, promptly upon receiving any notice or knowledge
of any waste, damage or destruction to the Property, give Purchaser notice
thereof. From and after the Execution Date and continuing through and until the
Closing Date, Seller, at Seller’s cost and expense, shall maintain in effect its
present hazard and public liability insurance policies. Such policies shall
provide insurance coverage for property damage in an amount not less than the
full replacement cost of the improvements at the Property.
8.3    New Service Contracts. Between the Examination Date (if this Agreement
has not been terminated pursuant to Section 15.2) and the Closing Date, without
the prior consent of Purchaser, which shall not be unreasonably withheld or
delayed, Seller will not enter into any contract that will be an obligation
affecting the Property subsequent to such Closing, except contracts entered into
in the ordinary course of business that are terminable either without cost or
cause on 30-days’ notice.
8.4    Leasing Arrangements. Prior to the Examination Date, Seller may, without
Purchaser’s consent, enter into Tenant Leases, amendments, expansions and
renewals in Seller’s sole and absolute discretion. Seller shall, however,
provide written notice to Purchaser of any such Tenant Leases, amendments,
expansions or renewals, and shall promptly provide copies to Purchaser of same
but in no event later than five (5) business days prior to the Examination Date.
After the Examination Date, if this Agreement has not been terminated pursuant
to Section 15.2 or otherwise, Seller shall obtain Purchaser’s consent before
entering into any Tenant Lease, amendment, expansion, or renewal, which consent
shall be granted or withheld in Purchaser’s sole discretion; provided, that
Purchaser’s consent shall not be required for any amendments, expansions or
renewals that are pursuant to Tenant Lease provisions in effect as of the
Execution Date and which are unilaterally exercisable by a tenant. Purchaser
shall be deemed to have consented to any Tenant Lease, amendment, expansion, or
renewal for which Purchaser’s consent is required hereunder if it has not
notified Seller specifying with particularity the matters to which Purchaser
reasonably objects within five (5) business days after its receipt of Seller’s
written request for consent, together with a description of the pertinent
business terms of the Lease, amendment, expansion, or renewal.
8.5    Termination of Property Management Agreement. Seller shall terminate at
its sole cost and expense at, and Purchaser shall not assume, any property
management agreements affecting the Property.



--------------------------------------------------------------------------------



8.6    Tangible Personal Property. Seller shall not remove any of the Personal
Property which costs, in the aggregate, in excess of $500.00, except as may be
required for necessary repair or replacement (provided that any replacement
shall be of equal quality as existed at the time of removal) and, in the case of
supplies, except for those items consumed in the ordinary course of business.
8.7    Deliveries. Seller has previously made available to Purchaser the items
listed on Exhibit B attached hereto and made a part hereof, to the extent the
same are in Seller’s (or its property manager’s) possession or control.
Collectively, the items listed on Exhibit B shall be referred to herein as the
“Property Information,” and include, without limitation, the following items:
(i)    a true, correct and complete copy of the Tenant Leases, including all
riders, attachments, addenda and amendments thereto, guarantees thereof and all
other documents which are or will be binding and enforceable on, or with respect
to, Purchaser (or documents which create an estoppel effect on, or with respect
to, Purchaser) relating to the Tenant Leases. In addition, the same items shall
also be delivered by Seller with respect to Tenant Leases (and riders,
attachments, addenda and amendments thereto, guarantees thereof and all other
binding and enforceable documents (or documents creating an estoppel effect)
entered into (or received by) Seller after the Execution Date, within five (5)
days from the execution (or receipt) by Seller of such instrument(s) (but in no
event later than the Closing Date);
(ii)    true, correct and complete copies of each Service Contract, including
all riders, attachments, addenda and amendments thereto;
(iii)    Rent Roll;
(iv)    Tenant addresses, suite number and names of contacts (local and
national);
(v)    Paid tax bills or receipts from the past year;
(vi)    List of personal property;
(vii)    Copies of all Certificates of Occupancy; and
(viii)    List of security deposits.
8.8    Records. From and after the Execution Date, Seller covenants and agrees
to make the following items available to Purchaser at Seller’s main business
office during normal business hours:
(i)    copies of the most recent bills for all utilities, trash removal, real
and personal property ad valorem taxes, assessments of any nature, insurance and
all bills and invoices for matters relating to the maintenance and repair of the



--------------------------------------------------------------------------------



Property, including the common areas (with respect to monthly bills and
invoices, at least the last three (3) months; with respect to quarterly and
annual bills and invoices, the last two (2) such quarters or years); and
(ii)    copies of all current hazard and public liability policies insuring the
Property or any interest therein and endorsements thereto.
Notwithstanding the foregoing, in the event any of the foregoing items are not
in the possession of Seller, but can be obtained by Seller without unreasonable
effort or expense or are otherwise within the control of Seller, such items
shall be delivered to Purchaser within five (5) days of Purchaser’s request to
Seller of any such items; provided, however, to the extent any of such items are
not in the possession of Seller or cannot be obtained by Seller without
unreasonable effort or expense or are not otherwise within the control of
Seller, Seller’s failure to deliver any of such items shall not be a default
hereunder.
8.9    Expenses. Seller shall provide Purchaser on or before the twentieth
(20th) day of each calendar month (from and including the month of the Execution
Date) through the month of the Closing Date, monthly income and expense
statements representing the income and expenses of the Property for the previous
calendar month. In the event that Seller fails to provide such information on
the date required, Purchaser shall provide written notice to Seller and Seller
shall have five (5) days from delivery of such notice to provide the information
to Purchaser.
8.10    Cooperation. Seller shall cooperate with Purchaser in any manner
reasonably requested by Purchaser in order for Purchaser to obtain a mortgage on
the Property and in order to satisfy and perform the terms and conditions
thereof and to consummate the transactions contemplated therein, including,
without limitation, obtaining from tenants subordination and attornment
agreements and estoppel certificates as may be required by the lender. Purchaser
obtaining any such mortgage is not a condition to Purchaser’s obligations under
this Agreement.
8.11    Notice of Change. Seller shall promptly give Purchaser notice of any
event, state of facts, circumstance or condition which occurs prior to the
Closing, which causes a material change in the facts, assertions, statements and
matters related to, or the accuracy, completeness or truth of, any of the
representations and warranties made herein by Seller. Without limiting the
generality of the foregoing, Seller shall promptly give Purchaser notice of any
notices received by Seller which affect or relate to the representations and
warranties made herein by Seller. This Section shall be subject to the
provisions of Article 23 hereof, and the provisions of this Section shall not
affect the survivability (or limitation thereof) or non-survivability of any of
the representations and warranties of Seller contained herein.


9.    SURVEY AND LEGAL DESCRIPTION.



--------------------------------------------------------------------------------



9.1    For purposes of the special or limited warranty deeds and other documents
to be delivered to Purchaser by Seller at Closing, the legal description of the
Property shall be as set forth on Exhibit A. To the extent that a Survey creates
a description other than as set forth on Exhibit A, the revised legal
description will be conveyed by a quitclaim deed which is to be delivered at
Closing with no adjustment to the Purchase Price.
10.    CLOSING.
10.1    Closing Date. The closing of the sale and purchase of the Property (the
“Closing”) shall take place on or before September 15, 2014 (such date, the
“Closing Date”) through an escrow at the offices of the Escrow Agent, unless
otherwise agreed upon in writing by Seller and Purchaser. The actual date of the
Closing hereunder is referred to in this Agreement as the “Closing Date.”
10.2    Tender of Performance. On the Closing Date, the delivery to the Escrow
Agent of the Purchase Price for the Property, an executed and acknowledged
special or limited warranty deed of conveyance for each Property as required
herein, and all other funds, documents and/or instruments required to be
delivered by either party to another under this Agreement, in each instance
pursuant to escrow instructions issued by legal counsel to Purchaser and Seller
in form and in substance in accordance with prevailing industry standards, shall
be deemed to be a good and sufficient tender of performance of the terms hereof
(except for the provisions hereof that expressly survive Closing). In addition,
on the Closing Date, Seller and Purchaser shall deliver to the other, and to the
Title Company, such additional or other documents or instruments as reasonably
may be requested in order to accomplish Closing as intended hereunder.
Notwithstanding any provision of this Agreement, express or implied, to the
contrary, if the Purchase Price for any reason shall not be disbursed to Seller
on the Closing Date, then all assessments and income and expense prorations
shall be readjusted between Seller and Purchaser to the day of such
disbursement, it being agreed that Seller shall not assume the loss of net
income generated by the Property as a result of a delay in Closing, recordation
and/or disbursement for any reason unless arising solely from the acts or
omissions of Seller.
10.3    On the Closing Date, Seller shall deliver to or for the benefit of
Purchaser the following:
10.3.1    Special or limited warranty deeds (collectively, the “Deed”) in the
form attached hereto as Exhibit 10.3.1(a) or Exhibit 10.3.1(b), as applicable to
each Property, in proper form for recording and duly executed and acknowledged
by Seller (and quitclaim deeds with legal descriptions of the Property based on
the Survey, if requested by Purchaser);
10.3.2    A title affidavit in the form attached hereto as Exhibit 10.3.2;
10.3.3    a quitclaim bill of sale (which shall not, for the avoidance of doubt,
warrant title, fitness for a particular purpose or condition or quality or



--------------------------------------------------------------------------------



provide any other warranty) to all Personal Property and Intangible Personal
Property, substantially in the form attached hereto as Exhibit 10.3.3 and
physical possession of all security codes, keys and any other forms of access;
10.3.4    a general assignment and assumption (the “Assignment and Assumption”),
substantially in the form of Exhibit 10.3.4 to this Agreement, of all Tenant
Leases, Service Contracts and Plans and Specifications to be assigned to
Purchaser, together with originals (or, if not available, true copies) thereof;
10.3.5    actual possession of all non-cash Tenant Lease security and other
deposits and/or escrows thereunder;
10.3.6    current Rent Rolls certified by Seller to be true and accurate in all
material respects;
10.3.7    notices to Tenants advising them of the sale of the Property to
Purchaser and to whom future rent payments are to be forwarded;
10.3.8    the originals of all Tenant Estoppel Certificates (as hereinafter
defined) obtained by Seller from the Anchor Tenants and the Other Tenants and
the Guarantor Estoppel Certificates obtained by Seller from the guarantors of
the Leases, if any, as described in Section 15.1.8 herein;
10.3.9    resolutions of Seller authorizing the transactions contemplated under
this Agreement, and, to the Title Company, such other documents evidencing and
substantiating the capacity and authority of Seller as reasonably may be
requested by the Title Company;
10.3.10    a certification by Seller that the applicable representations and
warranties of such Seller deemed to be made as of the Closing Date are true and
correct in all material respects as of the Closing Date in the form attached
hereto as Exhibit 10.3.10;
10.3.11    a certification by Seller of non‑foreign status under Sections 1445
and 7701 of the Internal Revenue Code in the form attached hereto as Exhibit
10.3.11;
10.3.12    such disclosures and reports as are required by applicable state and
local law in connection with the conveyance of the Property;
10.3.13    termination of any existing property management agreement affecting
the Real Property;
10.3.14    any additional documents that Escrow Agent or the Title Company may
reasonably require for the proper consummation of the transaction contemplated
by this Agreement, including but not limited to all applicable state, county and
local transfer tax declarations; and



--------------------------------------------------------------------------------



10.3.15    executed closing statements consistent with this Agreement in the
form required by the Escrow Agent.
10.4    On the Closing Date, Purchaser shall deliver to or for the benefit of
Seller:
10.4.1    the Purchase Price (adjusted as provided for in this Agreement);
10.4.2    the Assignment and Assumption;
10.4.3    a certification by Purchaser that the representations and warranties
of Purchaser deemed to be made as of the Closing Date are true and correct in
all material respects as of the Closing Date;
10.4.4    such resolutions, consents and/or other documents evidencing and
substantiating the capacity and authority of Purchaser which reasonably may be
requested by the Title Company;
10.4.5    any additional documents that Escrow Agent or the Title Company may
reasonably require for the proper consummation of the transaction contemplated
by this Agreement, including but not limited to all applicable state, county and
local transfer tax declarations; and
10.4.6    executed closing statements consistent with this Agreement in the form
required by the Escrow Agent.
10.5    Further Assurances. From time to time after the Closing Date, Seller and
Purchaser, without charge to the other, shall perform such other acts, and shall
execute and acknowledge and shall furnish such other documents, instruments,
materials and/or information which any such party or the Title Company
reasonably may request in order to effect the intent of, and the consummation of
the transactions provided in, this Agreement. In furtherance and not in
limitation of the foregoing, Purchaser agrees to make the books and records of
the Property for all periods prior to the Closing Date (and if any tax appeal
shall be prosecuted for any tax period covering both the period of Seller’s
ownership and the period of Purchaser’s ownership, applicable tax appeal
information) available to Seller for its tax purposes for a period of one (1)
year after the Closing Date. This Section 10.5 shall survive Closing and the
delivery of the deeds of conveyance hereunder.
10.6    Possession. Seller agrees to give to Purchaser possession of the
Property on the Closing Date, subject to the rights of tenants in possession
under Tenant Leases in effect as of the Closing Date.
10.7    Risk of Loss. Except as provided in Section 12 hereof, the risk of loss
shall be borne by Seller until the deeds of conveyance hereunder are delivered
to Purchaser.



--------------------------------------------------------------------------------





11.    Apportionments and Adjustments; and Closing Costs.
11.1    Apportionments; In General. Subject to the remaining provisions of this
Section 11, the following shall be apportioned between Seller and Purchaser as
of 11:59 p.m. on the day preceding the Closing Date, with Purchaser being deemed
the owner of the Property on the Closing Date, and thereafter shall be paid or
received, as the case may be, by Purchaser: (i) rents (“Rents”), reimbursement
of real estate taxes and operating expenses, other tenant charges under Leases,
and rent abatements and concessions under Leases (collectively, “CAM”), to the
extent accrued and paid as of the Closing Date; (ii) real property taxes,
including any special assessments and business improvement or special taxing
area assessment, if any (collectively, “Taxes”), on the basis of the tax year in
which Closing occurs; (iii) water charges and sewer rents and charges and other
utility charges (collectively, “Utilities”) for the month or period in which
Closing occurs; (iv) payments for the month in which Closing occurs under
Service Contracts assigned to Purchaser; and (v) all other items of expense and
income in connection with the operation of the Property.
11.2    Rents. Purchaser will receive a credit at Closing for all Rents
collected by Seller prior to the Closing Date and allocable to the period from
and after the Closing based upon the actual number of days in the month. With
respect to any unpaid or delinquent Rents existing as of the Closing Date,
Purchaser shall remit the same to Seller as, when and only to the extent
received, on a tenant‑by‑tenant basis, monthly, no later than the last day of
each calendar month, and Purchaser shall use commercially reasonable efforts to
collect all such delinquent rents for the benefit of Seller, provided, that
Purchaser shall not be obligated to terminate a Lease, declare a default under a
Lease or bring suit against a tenant therefor, or incur any expense over and
above its own regular collection expenses, and, provided, further, that Seller
shall not be deemed to waive any right to bring suit against a tenant for any
delinquent Rents, but Seller shall have no right to sue to evict any tenants or
terminate any Leases. Any Rent received by Seller from and after the Closing
Date for any period(s) after the Closing Date promptly shall be remitted to
Purchaser. For purposes of this Agreement, Rents received by Purchaser or Seller
after Closing shall be applied in the following order:
11.2.16    First, to Rents then due and payable to Purchaser for calendar months
following the calendar month in which the Closing Date falls, but not, for the
avoidance of doubt, to prepay any Rents not due and payable at the time such
Rent is received;
11.2.17    Second, to Rents due but unpaid for the calendar month in which the
Closing Date falls;
11.2.18    Third, to pay any Rents related to the period prior to the Closing
Date which have not been previously paid; and



--------------------------------------------------------------------------------



11.2.19    Fourth, as Purchaser may direct.
11.3    Taxes. If the Closing Date occurs before the tax assessment or rate for
such tax year is fixed, an apportionment of Taxes shall be made on the Closing
Date upon the basis of the tax assessment and rate for the preceding tax year
and final adjustment shall be made within sixty (60) days of the issuance of a
final tax bill for the tax year in which Closing occurs. If any proceeding for
reduction of the assessed valuation of the Property has been or hereafter is
filed for a tax period covering both the period of Seller’s ownership and the
period of Purchaser’s ownership, the parties agree that Purchaser, in
Purchaser’s reasonable discretion, will have the right to settle or discontinue
any such proceeding. Any tax saving or refund for such period, after deduction
for reasonable fees and expenses of third parties incurred in connection
therewith, shall be apportioned between Seller and Purchaser as of the Closing
Date. If, after the Closing Date, Purchaser receives any such tax savings as a
credit against taxes payable in a subsequent tax period, rather than as a
refund, Purchaser promptly shall pay to Seller its pro rata share of the tax
saving. The cost of any such proceeding, including, without limitation, any
contingency or other professional fees, shall be borne in the ratio the parties
are entitled to tax credits pursuant hereto.
11.4    Utilities. Excluding any utilities in the name of tenants, in order to
prorate charges for water, gas, electricity and any other utility services,
representatives of Seller and of Purchaser shall arrange with the appropriate
utility companies and governmental agencies to render final bills based upon a
reading as of the day before the Closing of the meters monitoring the servicing
of the Property. Seller shall pay all charges for utilities accrued to the time
of such readings and shall be responsible for the payment of such bills as and
when rendered. If, however, final bills for the foregoing charges are not
rendered as of the Closing Date or such readings are not possible as of the day
before Closing, the proration for utilities will be done as of midnight the day
before Closing and will be based on the most current and accurate billing
information available. Should such proration be inaccurate by more than One
Hundred Dollars ($100) upon receipt of the actual bills for the Property,
Purchaser and Seller, promptly upon receipt by either of them of the utility
bills, shall make the proper adjustment so that the proration will be accurate,
based upon the actual amount of the utility bills, and payment shall be made
promptly by Seller or Purchaser, whichever shall be required to make such
payment, to the other party for the purpose of making such adjustment. Upon
mutual agreement of Seller and Purchaser and with consent of the respective
utility companies, utility deposits may be assigned to Purchaser. In such event,
the amount of the assigned deposits will be paid by Purchaser to Seller at the
Closing in addition to the Purchase Price.
11.5    Tenant Security Deposits. On the Closing Date, (i) the aggregate amount
of all cash security deposits held by Seller under the Leases shall be credited
against the Purchase Price therefor, and Purchaser shall assume the obligation
for such security deposits pursuant to the Assignment and Assumption, and
(ii) any non‑cash security deposits and letters of credit held by Seller under
any Leases shall be transferred, set over and delivered to Purchaser. Seller
agrees to reasonably cooperate with Purchaser after



--------------------------------------------------------------------------------



Closing in the transfer and assignment of any letters of credit to the extent
any such transfer and assignment is not completed at Closing.
11.6    Leasing Commissions. On the Closing Date, the aggregate amount of unpaid
leasing commissions, if any, payable to leasing or other agents for the then
remaining term of each Tenant Lease in effect as of the date hereof (not
including any such commissions which may, in the future, be payable with respect
to unexercised termination, expansion, renewal or extension options) shall be
credited against the Purchase Price. On the Closing Date and pursuant to the
Assignment and Assumption, Purchaser shall assume all leasing commissions due
and payable to leasing or other agents with respect to (i) Tenant Leases entered
into after the date hereof in accordance with the terms hereof and on those
terms approved by Purchaser, and (ii) the exercise of any right of extension,
renewal or expansion existing under the Tenant Leases in effect as of the date
hereof or entered into after the date hereof in accordance with the terms
hereof.
11.7    Tenant Improvements and Allowances. As used in this Agreement, the term
“Tenant Costs” means all costs of all tenant construction obligations of the
landlord under all Tenant Leases whether such obligations are structured as the
obligation of the landlord to deliver improved space or to provide a tenant
improvement allowance (excluding, however, any obligation by the landlord to
repair, restore or otherwise improve any tenant space not part of initial tenant
improvements).
11.7.1    With respect to Tenant Costs under Tenant Leases in effect as of the
date hereof which are monetary obligations on the Closing Date, Seller shall
assign to Purchaser and Purchaser shall assume the outstanding obligations of
Seller with respect to all such monetary obligations due and payable after the
Closing Date, and the aggregate unpaid amount thereof shall be credited against
the Purchase Price, and Purchaser shall pay all such allowances from and after
the Closing Date as and when the same shall become due and payable; and
11.7.2    With respect to Tenant Costs under Tenant Leases executed from and
after the date hereof or expansions, renewals or extensions of existing Tenant
Leases executed from and after the date hereof (which are, to the extent
required, approved by Purchaser as set forth in Section 8.4 herein), on the
Closing Date, Purchaser shall reimburse Seller for all such Tenant Costs paid by
Seller (and any unpaid but earned construction management fees) as of or prior
to the Closing Date, and the aggregate unpaid amount of all such Tenant Costs
shall be paid by Purchaser from and after the Closing Date as and when the same
shall become due and payable.
11.8    Tenant Free Rent. In connection with the Texas Children’s Hospital lease
at Kingwood (the “Texas Children’s Lease”), at Closing Purchaser and Seller will
escrow a portion of the Purchase Price equal to the amount of all Base Rent (as
defined in the Texas Children’s Lease) that would have been payable (prorated
per diem) if the Rent Commencement Date (as defined in the Texas Children’s
Lease) had occurred as of the



--------------------------------------------------------------------------------



Closing Date for the period from the Closing Date until December 23, 2014. On
the last day of each calendar month following the Closing Date, an amount equal
to the Texas Children’s Lease Base Rent for the preceding month shall be
released to Purchaser, with the last disbursement occurring on December 23,
2014. In the event that the Rent Commencement Date occurs prior to December 23,
2014, Seller shall receive a distribution of escrowed funds equal to the amount
of Base Rent (prorated per diem) payable pursuant to the Texas Children’s Lease
between the actual Rent Commencement Date and December 23, 2014. Any amount not
distributable to Seller as of the Rent Commencement Date shall be released to
Purchaser.
In connection with the Nationwide tenant at Kingwood, Seller and Purchaser will
escrow a portion of the Purchase Price equal to $28,583 at Closing (the
“Nationwide Escrow”). On the last day of each calendar month following the
Closing Date, in the event that Nationwide has not paid any portion of its rent
for such month, Purchaser will receive a portion of the Nationwide Escrow equal
to such deficiency. The Nationwide Escrow will remain in place until the natural
expiration of the Nationwide Tenant Lease, at which time the balance remaining,
if any, shall be distributed to Seller.
11.9    Final Adjustment After Closing. Prior to Closing, Seller shall complete
partial year reconciliation with respect to CAM, Taxes and Insurance charges for
the year of Closing as of July 31, 2014 (the “Preliminary CAM Reconciliation”).
Subject to the post closing “true up” provided for herein, CAM shall be prorated
as of the date of Closing on a lease-by-lease basis with each party being
entitled to receive a portion of the CAM payable under each Tenant Lease for the
CAM Lease Year in which Closing occurs, which portion shall be equal to the
actual CAM incurred during the party’s respective periods of ownership of the
Property during the CAM Lease Year and shall be based upon the Preliminary CAM
Reconciliation. Five (5) days prior to Closing Seller shall submit to Purchaser
an itemization of its actual CAM operating expenses through such date and the
amount of CAM received by Seller as of such date, together with an estimate of
CAM to be incurred to, but not including, the Closing, all based upon the
Preliminary CAM Reconciliation. In the event that Seller has received CAM
payments in excess of its actual CAM operating expenses, Seller shall pay to
Purchaser (or provide Purchaser a credit against the Purchase Price) an amount
equal to such excess. In the event that Seller has received CAM payments less
than its actual CAM operating expenses, Purchaser shall pay to Seller an amount
equal to such deficit following the final operating expense reconciliation for
CAM completed by Purchaser pursuant to the terms of this Agreement. Thereafter
following Closing, Purchaser agrees to perform the final operating expense
reconciliation adjustment for CAM for calendar year 2014 on or before March 31,
2015. Purchaser and Seller agree to make adjustments for any CAM after
reconciliations have been completed with all tenants on or before June 30, 2015.
Payments in connection with the final adjustment shall be due and payable within
thirty (30) days of written notice. As used herein, the term “CAM Lease Year”
means the twelve (12) month period as to which annual CAM operating expenses are
owed under each Tenant Lease. Upon receipt by either party of any CAM true up
payment from a



--------------------------------------------------------------------------------



tenant, the party receiving the same shall provide to the other party its
allocable share of the “true up” payment within five (5) days of the receipt
thereof.
11.10    Closing Costs. Seller shall pay for the following: (i) the cost of any
documentary stamps and/or transfer taxes associated with the Deed; (ii) the cost
of recording any corrective title instruments;(iii) the costs of clearing any
title matter Seller elects to cure; and (iv) one half of the charges of the
Escrow Agent. Purchaser shall pay for the following: (i) the cost of issuing the
Commitment and the owner’s policy of title insurance and any endorsements; (ii)
one half of the charges of the Escrow Agent; (iii) any charges associated with
Purchaser’s financing, including without limitation taxes on mortgages, deeds of
trust or deeds to secure debt; (iv) the cost of the Surveys; and (v) all other
costs and expenses of closing. Each party shall pay the fees and expenses of its
respective legal counsel.
11.11    Survival. The provisions of this Section 11 shall survive Closing and
the delivery of the deeds of conveyance hereunder for one (1) year.




12.    CASUALTY AND CONDEMNATION.
12.1    Risk of Loss. Until the purchase of the Property has been consummated on
the Closing Date, all risk of loss of, or damage to, or destruction of, the
Property (whether by fire, flood, tornado or other casualty, or by the exercise
of the power of condemnation or eminent domain, or otherwise) shall belong to
and be borne by Seller. Further, in accordance with Section 8.2 hereof, Seller
shall maintain in effect its insurance policies through and including the
Closing Date.
12.2    Casualty or Condemnation. In the event of any damage to or destruction
of the Property or any portion thereof which is reasonably estimated by Seller
and Purchaser to cost Two Hundred Fifty Thousand Dollars ($250,000) or less per
Property to replace or repair, subject to the other terms and conditions of this
Agreement, Purchaser shall nonetheless be obligated to consummate the purchase
of the Property. In the event of any damage to or destruction of the Property or
any portion thereof which is reasonably estimated by Seller and Purchaser to
cost in excess of Two Hundred Fifty Thousand Dollars ($250,000) per Property to
replace or repair, or in the event of any taking or written threat of taking by
eminent domain or condemnation (or any conveyance in lieu thereof) of the
Property or any portion thereof by anyone having the power of eminent domain or
condemnation where such taking involves a part of the vertical improvements
located on the Property or a material portion of the parking located at the
Property, or which permits an Anchor Tenant to exercise its right to terminate
its lease, Purchaser shall, by notice to Seller provided within ten (10)
business days of receiving notice from Seller of such event, elect to: (i)
terminate this Agreement, whereupon the Earnest Money, together with all
interest accrued thereon (less and except



--------------------------------------------------------------------------------



the sum of One Hundred Dollars ($100) which shall be paid to Seller as
consideration for entering into this Agreement), shall be returned to Purchaser,
in which event neither Seller nor Purchaser shall have any further rights,
duties or obligations under this Agreement, except as otherwise expressly
provided herein; or (ii) consummate the purchase of the Property with no
reduction in Purchase Price, subject to the following provisions of this Section
12.2. If Purchaser does not elect to terminate this Agreement pursuant to clause
(i) of this Section 12.2 (or if the cost to replace or repair the damage or
destruction is estimated to be Two Hundred Fifty Thousand Dollars ($250,000) or
less), then Seller shall on the Closing Date pay to Purchaser all insurance
proceeds then received by Seller in connection with such casualty, together with
any deductible amounts under Seller’s insurance policies (except for (i)
Seller’s allocable share of business interruption or rental loss insurance
proceeds, and (ii) such proceeds which have been paid by Seller to unaffiliated
independent contractors for the repair or restoration of the Property occasioned
by the damage or destruction; provided, however, Seller shall have no duty to
undertake any such repair or restoration) and all condemnation awards and
compensation then received by Seller which are not paid to tenants pursuant to
the Tenant Leases. In addition, Seller shall transfer and assign to Purchaser,
in form reasonably satisfactory to Purchaser, all rights and claims of Seller
and all unpaid insurance proceeds (and all rights and claims relating thereto)
with respect to the damage or destruction (except for (i) Seller’s allocable
share of business interruption or rental loss insurance proceeds, and (ii) sums
which have been paid by Seller to unaffiliated independent contractors for the
repair or restoration of the Property occasioned by the damage or destruction;
provided, however, Seller shall have no duty to undertake any such repairs or
restorations) and all compensation and awards on account of such taking. Without
limiting the foregoing, Seller shall consult with Purchaser with respect to any
eminent domain or condemnation proceedings affecting the Property or any portion
thereof. From and after the Examination Date, Seller authorizes Purchaser, at
Purchaser’s expense, to participate in such condemnation proceedings to further
and protect Purchaser’s interest in said proceedings and to prosecute any appeal
and contest any compensation and award that Purchaser reasonably determines does
not constitute the fair market value of the Property or any portion thereof
taken or threatened to be taken.
13.    TAX-DEFERRED EXCHANGE
Purchaser or Seller may consummate the purchase or sale, as applicable, of the
Property as part of a so called like kind exchange (the “Exchange”) pursuant to
§1031 of the Internal Revenue Code of 1986, as amended (the “Code”), provided
that: (1) the Closing shall not be delayed or affected by reason of the Exchange
nor shall the consummation or accomplishment of the Exchange be a condition
precedent or condition subsequent to either party’s obligations under this
Agreement; (ii) Purchaser and/or Seller, as applicable, shall effect the
Exchange through an assignment of its rights and obligations under this
Agreement to a qualified intermediary, but no such assignment shall release or
relieve Purchaser or Seller, as applicable, of its obligations hereunder; (iii)
no party hereto shall incur any costs or expenses in connection with the other
party’s Exchange; (iv) no party hereto shall be required to take an assignment
of the purchase



--------------------------------------------------------------------------------



agreement for the replacement property or be required to acquire or hold title
to any real property for purposes of consummating such Exchange; and (v)
performance by the qualified intermediary hereunder shall be deemed performance
by Purchaser or Seller, as applicable, hereunder. Neither Purchaser nor Seller
shall by this Article 13 or by its acquiescence to the Exchange (1) have its
rights under this Agreement affected or diminished in any manner or (2) be
responsible for compliance with or be deemed to have warranted to the other
party hereto that the Exchange in fact complies with §1031 of the Code.
Purchaser and Seller each shall indemnify the other party hereto against any
additional liabilities and costs and fees incurred solely as a result of such
party’s participation in the Exchange. The indemnities in this Article 13 shall
survive the Closing or the termination of this Agreement, as applicable.
14.    DEFAULT.
14.1    Seller’s Default. If the sale and purchase of the Property contemplated
by this Agreement is not consummated on account of Seller’s breach or default
hereunder, notwithstanding the satisfaction of all Purchaser’s Conditions set
forth in Section 15.1 herein, Purchaser shall elect, as its sole and exclusive
remedy, either to (i) terminate this Agreement, in which event the Earnest
Money, together with all interest earned thereon (less and except the sum of One
Hundred Dollars ($100) which shall be paid to Seller as consideration for
entering into this Agreement), shall be refunded to Purchaser on demand in
accordance with the provisions hereof and Seller shall reimburse Buyer for its
actual out-of-pocket costs and expenses incurred in connection with the
transaction described in this Agreement, including, without limitation, expenses
paid (A) to Purchaser’s attorneys in connection with negotiation of this
Agreement and matters related thereto, (B) to any prospective lender as an
application or commitment fee, rate lock or other non-refundable fee, and (C) to
unrelated and unaffiliated third party consultants in connection with the
performance of examinations, inspections and/or investigations pursuant to this
Agreement, or (ii) bring a suit for specific performance.


14.2    Purchaser’s Default. If the sale and purchase of the Property
contemplated by this Agreement is not consummated because of Purchaser’s
default, failure or refusal to perform hereunder, Seller shall be entitled, as
its sole and exclusive remedy hereunder or otherwise, to payment of the Earnest
Money, with interest thereon, as full and complete liquidated damages for such
default of Purchaser, the parties hereto acknowledging that it is difficult or
impossible to estimate more precisely or accurately the damages which might be
suffered by Seller upon Purchaser’s default. Seller’s receipt of the Earnest
Money, with interest thereon, is intended not as a penalty, but as full
liquidated damages. The right to retain such sums as full liquidated damages is
Seller’s sole and exclusive remedy in the event of default hereunder by
Purchaser, and Seller hereby waives and releases any right to (and hereby
covenants that it shall not) sue Purchaser: (i) for specific performance of this
Agreement, or (ii) to recover actual damages in excess of such sums. Purchaser
hereby waives and releases any right to (and hereby covenants that it shall not)
sue Seller to seek or claim a refund of such sums (or any part thereof) on the
grounds that such amount is unreasonable in amount and exceeds Seller’s actual
damages or that the retention of such sums by Seller constitutes a penalty and
not agreed upon and reasonable liquidated damages. The parties further
acknowledge and agree that



--------------------------------------------------------------------------------



the liquidated damages provided herein is a reasonable pre-estimate of Seller’s
probable loss resulting from Purchaser’s default. The foregoing provisions shall
not limit, modify, impair, diminish or abrogate the obligations and indemnities
of Purchaser under Sections 8.1 and 17.2 hereof in the event of the Closing.




15.    CONDITIONS PRECEDENT.
15.1    Purchaser’s Conditions. Purchaser’s obligation to consummate the
purchase of the Property in accordance with the terms and conditions of this
Agreement is subject to and conditioned upon the satisfaction (or waiver in
writing by Purchaser) of the following conditions precedent:
15.1.2    Purchaser’s determination on or before 6:00 p.m., Atlanta, Georgia
time, on the Examination Date, that the condition of the Property is
satisfactory.
15.1.3    Seller shall have performed and complied with in all material respects
the covenants and agreements contained in this Agreement required to be
performed and complied with by it on or prior to the Closing Date.
15.1.4    Each of the representations and warranties made by Seller in this
Agreement shall be accurate, true and correct in all material respects on and as
of the applicable Closing Date, except those made as of a specified date, in
which case such representations and warranties of Seller shall have been
accurate, true and correct in all material respects as of such date, subject to
Section 8.11.
15.1.5    There shall not be in effect any statute, regulation, order, decree,
judgment or injunction (whether temporary, permanent or preliminary) of any
governmental authority that challenges, prohibits, makes illegal, enjoins or
prevents the consummation of the transactions contemplated by this Agreement.
15.1.6    There shall not be any action taken by any court of competent
jurisdiction or other governmental authority that makes it illegal or enjoins,
restrains or otherwise prohibits the consummation of the transactions
contemplated by this Agreement. There shall not be instituted any action or
proceeding by any governmental authority that would reasonably be expected to
result in any of the consequences referred to in the previous sentence.
15.1.7    Seller shall have made all deliveries required to be made at or prior
to the applicable Closing pursuant to this Agreement, including those set forth
in Section 10.3 herein.
15.1.8    Seller shall use commercially reasonable efforts to deliver to
Purchaser a duly executed Tenant Estoppel Certificate (as hereinafter defined)
from the Anchor Tenants, and shall use commercially reasonable efforts to secure



--------------------------------------------------------------------------------



Tenant Estoppel Certificates from the balance of tenants at each Property (such
tenants being herein referred to as individually as the “Other Tenant” and
collectively as the “Other Tenants”, and such certificates being the “Tenant
Estoppel Certificates” and each a “Tenant Estoppel Certificate”), and guarantor
estoppel certificates (the “Guarantor Estoppel Certificates”) from the
guarantors of the Leases, if any, in substantially the form attached hereto and
made a part hereof as Schedule 5.1.8 or otherwise in a form sufficient for the
applicable tenant to fulfill its obligation to deliver a Tenant Estoppel
Certificate under its lease, and dated not more than forty five (45) days prior
to the Closing Date. Receipt of Tenant Estoppel Certificates from the Anchors
and seventy-five percent (75%) (the “Required Percentage”) of the Other Tenants
(excluding the Anchor Tenants) at each Property shall be a condition to
Purchaser's obligation to close the transactions contemplated hereby. With
respect to Tenant Estoppel Certificates from up to fifty percent (50%) of the
Required Percentage of the Other Tenants, but not for any Anchor Tenant, in lieu
of a Tenant Estoppel Certificate, Seller may deliver a Seller estoppel
certificate (the "Seller Estoppel") certifying all of the information in the
Tenant Estoppel Certificate form to its knowledge in lieu of a Tenant Estoppel
Certificate from up to fifty percent (50%) of the Required Percentage of any
such Other Tenants; and provided further, that upon receipt by Purchaser of a
Tenant Estoppel Certificate in the form required hereunder which does not
disclose any material adverse matters, or is otherwise acceptable to Purchaser
and for which Seller previously delivered a Seller Estoppel, such estoppel shall
immediately replace the Seller Estoppel as to such Other Tenants, the Seller
Estoppel shall immediately become void and Seller shall have no liability in
connection therewith. In the event that Purchaser’s lender, if any, requires
subordination, non-disturbance and attornment agreements (“SNDAs”) from any
tenants at the Property, Seller agrees to cooperate with Purchaser in requesting
SNDAs from any such tenants in substantially the form attached hereto and made a
part hereof as Schedule 5.1.8, provided that receipt of SNDA’s or Guarantor
Estoppel Certificates shall not be a condition to Purchaser’s obligation to
close under this Agreement. If Seller is unsuccessful in obtaining Tenant
Estoppel Certificates from the Anchor Tenants and the Required Percentage of the
Other Tenants (excluding the Anchor Tenants) as set forth above, or if the
Tenant Estoppel Certificates from the Anchor Tenants or the Other Tenants
comprising the Required Percentage contains or discloses information which is
materially different (and less favorable to the landlord) as to the status or
terms of the Anchor Tenant leases or the leases of the Other Tenants comprising
the Required Percentage from the applicable information set forth in the Rent
Roll, then, in either such event, Purchaser’s sole option shall be to either (a)
waive the delivery of the Tenant Estoppel Certificates from the Anchor Tenants
and the Required Percentage of the Other Tenants (excluding the Anchor Tenants)
and proceed with the Closing, without any abatement or other adjustment in the
Purchase Price, or (b) terminate this Agreement, in which event the Earnest
Money shall be refunded by Escrow Agent to Purchaser without any further consent
required from Seller and neither party shall have any further rights,
obligations or liabilities hereunder



--------------------------------------------------------------------------------



except for those provisions that survive the termination of this Agreement. Such
election shall be made on or before the Closing Date, and if Purchaser fails to
make such an election by such time, Purchaser shall be deemed to have elected to
terminate this Agreement as provided in clause (b) of this Section 15.1.7. For
the avoidance of doubt, Seller’s inability to obtain any of the certificates
described herein shall not constitute a Seller default hereunder.
15.1.9    Purchaser shall not have any obligation to purchase the Property from
Seller unless Seller simultaneously closes on the sale of the Barclay Crossing,
Doral Isles, and Sweetgrass Corner Shopping Centers pursuant to that certain
Purchase and Sale Agreement between Purchaser and U.S. Retail Income Fund VI,
Limited Partnership dated July 31, 2014, (the “RIF VI Agreement”).
15.2    Satisfaction or Waiver of Condition. If the Purchaser does not provide
notice to Seller that the condition precedent in Section 15.1.1 is not satisfied
on or prior to 6:00 p.m., Atlanta, Georgia time on the Examination Date, then
the condition precedent shall be deemed waived and satisfied and Purchaser shall
make the Additional Earnest Money deposit. If Purchaser does not elect in
writing prior to 6:00 p.m., Atlanta, Georgia time on the Examination Date to
terminate this Agreement, then it shall be determined that Purchaser’s findings
upon inspection of the Property and examination of related documents and records
furnished or made available by Seller are satisfactory and acceptable to it and
that Purchaser intends to close.
15.3    Seller’s Conditions. Seller’s obligation to consummate the sale of the
Property in accordance with the terms and conditions of this Agreement is
subject to and conditioned upon the satisfaction (or waiver in writing by
Seller) of the following conditions precedent:
15.3.3    Purchaser shall have tendered performance on the Closing Date as
required hereunder.
15.3.4    Seller shall not have any obligation to sell the Property to Purchaser
unless Purchaser simultaneously closes on the acquisition of the Kingwood Glen,
Deltona Landings, Parkway Centre and Publix at Powder Springs Shopping Centers
pursuant to the RIF VI Agreement.
15.4    Failure or Waiver of Conditions Precedent. In the event that any of the
conditions set forth in Sections 15.1 or 15.3 herein are not satisfied or
waived, the party that benefited by such condition(s) may, by written notice to
the other party, terminate this Agreement, whereupon the Earnest Money shall be
returned to the Purchaser and neither party shall have any further rights,
obligations or liabilities hereunder except for those provisions that survive
the termination of this Agreement; provided, however, that if such conditions
have not been satisfied due to a default by either party, the other party may
instead pursue its remedies under Article 14. Either party may, at its election,
at any time or times on or before the date specified for the satisfaction of the
condition, waive in writing the benefit of any of the conditions set forth in
Sections 15.1 and 15.2 herein. In



--------------------------------------------------------------------------------



any event, Purchaser’s consent to the close of escrow pursuant to this Agreement
shall waive any remaining unfulfilled conditions, and any liability on the part
of Seller for breaches of representations and warranties of which Purchaser had
knowledge as of the Closing.
16.    RESERVED
17.    BROKER AND INDEMNIFICATION.
17.1    Acknowledgment. Seller and Purchaser acknowledge that some or all of the
officers of Purchaser and Seller are licensed as real estate brokers and/or real
estate salesmen. In such capacities, such officers are acting as principals and
not as brokers or salesmen in this transaction.
17.2    Commission. All negotiations relative to this Agreement and the sale and
purchase of the Property as contemplated by this Agreement have been conducted
by and between Seller and Purchaser without the intervention of any person or
party as agent or broker except Holiday Fenoglio Fowler (“Broker”) who shall be
paid a commission at Closing by Seller pursuant to a separate agreement. Seller
and Purchaser warrant and represent that, except for the fee payable to Broker,
there are and will be no brokers’ or intermediaries’ commissions or fees payable
as a consequence of the sale and purchase of the Property as contemplated by and
provided for in this Agreement. Seller and Purchaser shall and do hereby
indemnify, defend and hold harmless each other from and against the claims,
demands, actions and judgments (including, without limitation, attorneys’ fees
and expenses incurred in defending any claims or in enforcing this indemnity) of
any and all brokers, agents and other intermediaries alleging a commission, fee
or other payment to be owing by reason of any dealings, negotiations or
communications with the indemnifying party in connection with this Agreement or
the sale and purchase of the Property. The foregoing indemnities shall survive
the rescission, cancellation, termination or consummation of this Agreement.
18.    CERTAIN LIABILITIES AND INDEMNIFICATION.
18.1    Upon the Closing and pursuant to the Assignment and Assumption to be
executed and delivered in accordance with Subsection 10.3.4 hereof, Purchaser
shall assume (i) the obligations of Seller arising from and after the date of
Closing under the Service Contracts, (ii) the obligations of the landlord
arising from and after the date of the Closing under the Tenant Leases, and
(iii) the obligation to pay leasing commissions for which Purchaser is
responsible pursuant to Section 11.6 (all such obligations of Seller or landlord
being collectively referred to as the “Assumed Liabilities”).
18.2    In addition to and without limiting any other indemnity and hold
harmless provision contained herein or in the Assignment and Assumption, Seller
shall and does hereby indemnify and save and hold Purchaser harmless from and
against any and all claims, liabilities, losses, damages, demands, actions,
judgments, costs and expenses (including attorneys’ fees and expenses and costs
of litigation) of any kind or nature, (i)



--------------------------------------------------------------------------------



arising out of or relating to any breach of any representation or warranty made
by such Seller under this Agreement (subject to the provisions of Article 23
hereof), or (ii) arising out of or relating to such Seller’s failure to make
payments agreed to and required of Seller as a result of the adjustments set
forth in Article 11 hereof. Notwithstanding anything in this Agreement to the
contrary, the foregoing indemnity and hold harmless provision shall not (i)
extend to the Assumed Liabilities, (ii) affect the survivability (or limitation
thereof) or non-survivability of any of the representations and warranties of
Seller made herein, or (iii) limit or impair the other rights and remedies of
Purchaser hereunder or at law or in equity.
18.3    In addition to and without limiting any other indemnity and hold
harmless provision contained herein or in the Assignment and Assumption,
Purchaser shall and does hereby indemnify and save and hold Seller harmless from
and against any and all claims, liabilities, losses, damages, demands, actions,
judgments, costs and expenses (including attorneys’ fees and expenses and costs
of litigation) of any kind or nature, (i) arising out of or relating to
Purchaser’s failure to assume and discharge the Assumed Liabilities, (ii)
arising out of or relating to Purchaser’s failure to perform any duty or
obligation assumed by Purchaser under the Tenant Leases from and after the date
of Closing, or (iii) arising out of or relating to Purchaser’s failure to make
payments agreed to and required of Purchaser as a result of the adjustments set
forth in Article 11 hereof; provided, however, the foregoing indemnity and hold
harmless provision shall not (i) extend to liabilities and obligations and
matters for which Seller has indemnified and held harmless Purchaser under any
of the provisions of this Agreement, or (ii) limit or impair the other rights
and remedies of Seller hereunder or at law or in equity.
19.    TIME OF ESSENCE. Time is of the essence of this Agreement.
20.    GOVERNING LAW. This Agreement shall be construed, interpreted and
enforced in accordance with the laws of the State of Georgia.
21.    NOTICES. Any notices, requests or other communications required or
permitted to be given hereunder shall be in writing and shall be delivered by
facsimile, electronic mail message, hand delivery or courier or mailed by United
States registered or certified mail, return receipt requested, postage prepaid
and addressed to each party at its address as set forth below:
To Seller:    c/o BVT Institutional Investments, Inc.
400 Interstate North Parkway
Suite 700
Atlanta Georgia 30339
ATTN: Chad Bozza
Telecopier:     (770) 618-3559
Email:    cbozza@bvt.com


With a copy to:    McGuireWoods LLP
1230 Peachtree Street, Suite 2100
Atlanta, Georgia 30309



--------------------------------------------------------------------------------



ATTN: Stephen D. Peterson
Telecopier:     (404) 443-5764
Email:    speterson@mcguirewoods.com


    
To Purchaser:    Preferred Apartment Communities
Operating Partnership, LP
c/o Preferred Apartment Advisors, LLC
One Overton Park
3625 Cumberland Blvd., Suite 1150
Atlanta, GA 30339
Attention: Jeffrey R. Sprain
Telecopier:                    (770) 818-4105
Email:    jsprain@pacapts.com






With a copy to:    Joel T. Murphy
Iron Tree Retail LLC
999 Peachtree Street, Suite 750
Atlanta, GA 30309
Telephone: (404) 891-1245
Telecopier:     (404) 228-8989    
Email:     JMurphy@irontreecapital.com


Any such notice, request or other communication shall be considered given or
delivered, as the case may be, on the date of facsimile, electronic mail
message, hand or courier delivery. Rejection or other refusal to accept or
inability to deliver because of changed address of which no notice was given
shall be deemed to be receipt of the notice, request or other communication. By
giving at least three (3) days prior notice thereof, any party may from time to
time and at any time change its mailing address hereunder.


22.    ENTIRE AGREEMENT; MODIFICATION. This Agreement supersedes all prior
discussions and agreements between Seller and Purchaser with respect to the
Property and contains the sole and entire understanding between Seller and
Purchaser with respect to the Property. All promises, inducements, offers,
letters of intent, solicitations, agreements, commitments, representations and
warranties heretofore made between such parties are merged into this Agreement.
This Agreement shall not be modified or amended in any respect except by a
written instrument executed by or on behalf of each of the parties to this
Agreement.
23.    SURVIVAL. This Agreement and the provisions, covenants, representations
and warranties hereof (including the certification delivered pursuant to Section
10.3.10) shall not be merged into or with the limited or special warranty deeds,
quitclaim deeds, conveyancing documents or any of the instruments or documents
executed and delivered at the Closing, but shall survive the Closing for a
period of nine (9) months. Notwithstanding anything to the



--------------------------------------------------------------------------------



contrary contained in this Agreement or the documents to be delivered at
Closing, Seller’s liability for breach of any covenant, indemnity,
representation or warranty with respect to this Agreement or any document
executed by Seller shall be limited to claims in excess of an aggregate Twenty
Five Thousand and No/100 Dollars ($25,000); provided, that if the aggregate of
all such claims exceeds Twenty Five Thousand and No/100 Dollars ($25,000),
Seller shall be liable for the full amount of such claims up to the maximum
amount permitted pursuant to the immediately following sentence. Seller’s
maximum aggregate liability for all claims arising under this Agreement shall
not exceed One Million and No/100 Dollars ($1,000,000). In no event shall Seller
be liable for, nor shall Purchaser seek, any consequential, indirect or punitive
damages and in no event whatsoever shall any claim for a breach of any
representation or warranty of Seller be actionable or payable if the breach in
question results from or is based on a condition, state of facts or other matter
which was actually known to Purchaser prior to the date hereof. The limitation
as to Seller’s liability in this Article 23 does not apply to Seller’s liability
with respect to prorations and adjustments under Article 11 or Seller’s
liability for the indemnity described in Section 17.2 herein.
24.    EXHIBITS. Each and every exhibit referred to or otherwise mentioned in
this Agreement is attached to this Agreement and is and shall be construed to be
made a part of this Agreement by such reference or other mention, in the same
manner and with the same effect as if each exhibit were set forth in full and at
length every time it is referred to or otherwise mentioned.
25.    CAPTIONS. All captions, heading, Section, Subsection, Paragraph and
subparagraph numbers and letters and other reference numbers or letters are
solely for the purpose of facilitating reference to this Agreement and shall not
supplement, limit or otherwise vary in any respect the text of this Agreement.
26.    REFERENCES. All references to Sections, Subsections, Paragraphs or
subparagraphs shall be deemed to refer to the appropriate Section, Subsection,
Paragraph or subparagraph of this Agreement. Unless otherwise specified in this
Agreement, the terms “herein”, “hereof”, “hereunder” and other terms of like or
similar import, shall be deemed to refer to this Agreement as a whole, and not
to any particular Section, Subsection, Paragraph or subparagraph hereof. Words
of any gender used in this Agreement shall be held and construed to include any
other gender, and words of a singular number shall be held to include the
plural, and vice versa, unless the context requires otherwise.
27.    COUNTERPARTS. This Agreement may be executed in several counterparts,
each of which shall constitute an original and all of which together shall
constitute one and the same instrument.
28.    WAIVER. Any condition or right of termination, cancellation or rescission
granted by this Agreement to Purchaser or Seller may be waived by such party.
29.    RIGHTS CUMULATIVE. Except as expressly limited by the terms of this
Agreement, all rights, powers and privileges conferred hereunder shall be
cumulative and not restrictive of those given by law.



--------------------------------------------------------------------------------



30.    ASSIGNMENT. This Agreement may not be assigned by Purchaser, except that
the rights, duties, interests and obligations of Purchaser hereunder may be
assigned by Purchaser to and assumed by an entity controlled by or under common
control with Purchaser, provided Purchaser shall not be released from its
obligations hereunder by virtue of such assignment. Upon any such assignment,
Purchaser agrees to promptly notify Seller and provide Seller with such written
evidence of the assignment as Seller may reasonably request.
31.    SUCCESSORS AND ASSIGNS. This Agreement shall apply to, be binding upon
and enforceable against and inure to the benefit of the parties hereto and their
respective heirs, successors and permitted assigns to the same extent as if
specified at length throughout this Agreement.
32.    DATE FOR PERFORMANCE. If the time period by which any right, option or
election provided under this Agreement must be exercised, or by which any act
required hereunder must be performed, or by which the Closing must be held,
expires on a Saturday, Sunday or legal or bank holiday, then such time period
shall be automatically extended through the close of business on the next
regularly scheduled business day.
33.    FURTHER ASSURANCES. The parties hereto agree that they will each take
such steps and execute such documents as may be reasonably required by the other
party or parties to carry out the intents and purposes of this Agreement.
34.    SEVERABILITY. In the event any provision or portion of this Agreement is
held by any court of competent jurisdiction to be invalid or unenforceable, such
holding shall not affect the remainder hereof, and the remaining provisions
shall continue in full force and effect to the same extent as would have been
the case had such invalid or unenforceable provision or portion never been a
part hereof.
35.    JUDICIAL INTERPRETATION. Should any provision of this Agreement require
judicial interpretation, it is agreed that the court interpreting or construing
the same shall not apply a presumption that the terms hereof shall be more
strictly construed against one party by reason of the rule of construction that
a document is to be construed more strictly against the party who itself or
through its agent prepared the same, it being agreed that the agents of all
parties have participated in the preparation hereof.
36.    AUTHORITY OF SELLER. The undersigned member, partner or officer, as the
case may be, of Seller hereby represents and warrants to Purchaser that he is
the authorized member, partner or officer, as the case may be, of Seller, with
full right, power and authority to execute and deliver this Agreement for and on
behalf of Seller.
37.    AUTHORITY OF PURCHASER. The undersigned member, partner of officer, as
the case may be, of Purchaser hereby represents and warrants to Seller that he
is the authorized member, partner or officer, as the case may be, of Purchaser,
with full right, power and authority to execute and deliver this Agreement for
and on behalf of Purchaser.



--------------------------------------------------------------------------------



38.    CONFIDENTIALITY. The parties shall not disclose the terms of this
Agreement to any party other than those deemed necessary to consummate the
transactions contemplated herein, including without limitation, consultants,
brokers, title agents, surveyors, lenders and auditors. All due diligence
material provided to or obtained by Purchaser that is related to the Property
(“Due Diligence Material”) which is not published as public knowledge or which
is not generally available in the public domain shall be kept in strict
confidence by Purchaser and shall not be disclosed to any individual or entity
other than to those authorized representatives of Purchaser who need to know the
information for the purpose of assisting Purchaser in evaluating the Property
for Purchaser’s potential acquisition thereof; provided however, that Purchaser
shall have the right to disclose any such information if required by applicable
law, including, without limitation, governmental regulatory, disclosure, tax and
reporting requirements, or as may be necessary in connection with any court
action or proceeding with respect to this Agreement. Notwithstanding the
foregoing, Purchaser shall have the right to release a press notice containing
only such information as Purchaser is required to include in its filing of Form
8-K with the Securities and Exchange Commission reporting the entry of a
“Material Definitive Agreement” immediately following the full execution of this
Agreement by the parties. Purchaser shall and hereby agrees to indemnify and
hold Seller harmless from and against any and all loss, liability, cost, damage
or expense that Seller may suffer or incur (including, without limitation,
reasonable attorneys’ fees actually incurred) as a result of the unpermitted
disclosure by Purchaser or use by Purchaser of any of the Property Information
to any individual or entity other than an appropriate representative of
Purchaser and/or the use by Purchaser of any Property Information for any
purpose other than as herein contemplated and permitted. If Purchaser elects to
terminate this Agreement pursuant to any provision hereof permitting such
termination, or if the Closing contemplated hereunder fails to occur for any
reason, Purchaser will promptly return to Seller all Property Information in the
possession of Purchaser and instruct its representatives to do the same, and
destroy all copies, notes or abstracts or extracts thereof, as well as all
copies of any analyses, compilations, studies or other documents prepared by
Purchaser or for its use (whether in written or electronic form) containing or
reflecting any Property Information. In the event of a breach or threatened
breach by Purchaser or any of its representatives of this Section 38, Seller
shall be entitled, in addition to other available remedies, to an injunction
restraining Purchaser or its representatives from disclosing, in whole or in
part, any of the Property Information and any of the terms and conditions of
this Agreement. Nothing contained herein shall be construed as prohibiting or
limiting Seller from pursuing any other available remedy, in law or in equity,
for such breach or threatened breach. The provisions of this Article 38 shall
survive the termination of this Agreement.
39.    Audited Financial Statements. Seller hereby agrees to reasonably
cooperate (at no third party cost to Seller) with Purchaser during the term of
this Agreement in the preparation by Purchaser and its advisors, at Purchaser’s
sole cost and expense, of audited financial statements of the Property for the
most recent completed fiscal year of Seller and the current fiscal year-to-date
that comply with Form 8-K filing requirements and Rule 3-14 of Regulation S-X,
both as promulgated by the United States Securities and Exchange Commission,
including current and historical operating statements and information regarding
the Property.





--------------------------------------------------------------------------------











[SIGNATURES CONTAINED ON FOLLOWING PAGE]



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have duly signed, sealed, and delivered
this Agreement on the day and year first above written.
SELLER:
U.S. RETAIL INCOME FUND VII, LIMITED PARTNERSHIP, a Delaware limited partnership
By: BVT Institutional Investments, Inc., general partner
By:    /s/ Chad J. Bozza
Chad J. Bozza
Vice President


[SIGNATURES CONTINUED ON FOLLOWING PAGE]







--------------------------------------------------------------------------------



PURCHASER:
Preferred Apartment Communities Operating Partnership, L.P.,
a Delaware limited partnership


By: Preferred Apartment Advisors, LLC, a Delaware limited liability company, its
agent


By:    /s/ Jeffrey R. Sprain
Jeffrey R. Sprain
General Counsel and Secretary



--------------------------------------------------------------------------------



EXHIBIT A
DELTONA LEGAL DESCRIPTION


[On File with the Purchaser]





--------------------------------------------------------------------------------



KINGWOOD LEGAL DESCRIPTION
[On File with the Purchaser]









--------------------------------------------------------------------------------



PARKWAY LEGAL DESCRIPTION
[On File with the Purchaser]



--------------------------------------------------------------------------------



POWDER SPRINGS LEGAL DESCRIPTION
[On File with the Purchaser]







--------------------------------------------------------------------------------





EXHIBIT B
PROPERTY INFORMATION
1.
Copy of survey.

2.
Copies of executed leases, lease correspondence, amendments.

3.
Cross-easement agreements.

4.
Existing title policy and copies of all title documents.

5.
Restrictive covenants, deed restrictions, etc.

6.
Operating statements and budget – current and three (3) years historical.

7.
Copy of a recent appraisal (if one exists) for description of physical
improvements.

8.
Roof guarantees.

9.
Current and historical tenant sales information.

10.
Copy of most recent real estate tax and common area maintenance recovery
reconciliations for each tenant.

11.Most recent management report.
12. All environmental reports.
13. Operating Contracts and Service Agreements.
14. Current and last three (3) years’ tax bills for the Real Property.
15. Copies of all Certificates of Occupancy for the Real Property.
16. Site Plan.
17. Building plans and specifications of the Real Property.
18. Current and last twelve (12) month’s tenant lease delinquency and receivable
aging reports.
19. Rent Roll, including a schedule of tenant security deposits.
20. Copies of each tenant’s insurance certificates (included with leases in item
2 above).
21. Schedule of outstanding leasing commissions.
22. Current and last three (3) year’s tax bills for the Real Property.
23. Copies of geotechnical report and construction testing reports.
24. Property Insurance – five year loss history.







--------------------------------------------------------------------------------



EXHIBIT C-1
DELTONA RENT ROLL


[On File with the Purchaser]





--------------------------------------------------------------------------------



EXHIBIT C-2
KINGWOOD RENT ROLL
[On File with the Purchaser]



--------------------------------------------------------------------------------



EXHIBIT C-3
PARKWAY RENT ROLL


[On File with the Purchaser]



--------------------------------------------------------------------------------



EXHIBIT C-4
POWDER SPRINGS RENT ROLL


[On File with the Purchaser]





--------------------------------------------------------------------------------



EXHIBIT D-1
DELTONA EXISTING EXCEPTIONS


1.
Taxes and assessments for the year 2014 and subsequent years, which are not yet
due and payable.

2.
Any claim that any portion of the land is sovereign lands of the State of
Florida, including submerged, filled or artificially exposed lands accreted to
such land.

3.
Restrictions, covenants, conditions and easements as contained in the
Declaration of Restrictions, Covenants and Conditions and Grant of Easements
recorded in Official Record Book 4318, page 218, as amended by the First
Amendment to Declaration of Restrictions, Covenants and Conditions and Grant of
Easements recorded in Official Record Book 4457, page 2530, as further amended
by the Second Amendment to Declaration of Restrictions, Covenants and Conditions
and Grant of Easements recorded in Official Record Book 4521, page 3766, all of
the Public Records of Volusia County, Florida.

4.
Easement for ingress and egress in favor of Florida Water Service Corporation,
recorded in Official Record Book 4392, page 2534, as assigned to the City of
Deltona by Assignment of Easement recorded in Official Record Book 5202, page
4243, aforesaid records.

5.
Bill of Sale for water and sewage in favor of Florida Water Services
Corporation, recorded January 26, 1999 in Official Record Book 4392, page 2536,
aforesaid records.

6.
Easement in favor of Action CATV, Inc., over and across existing reserved
easements as shown on the plat of DELTONA LANDINGS, as granted in the Grant of
Non-Exclusive Easement as recorded in Official Record Book 2574, page 295, as
assigned to Cablevision Industries of Central Florida, Inc., recorded in
Official Record Book 2574, page 287, aforesaid records.

7.
Easement for installation and maintenance of electric power transmission or
distribution lines or systems in favor of Florida Power & Light Company recorded
in Official Record Book 2986, page 1953, aforesaid records.

8.
Easement in favor of Volusia County recorded in Official Record Book 3320, page
625, aforesaid records.

9.
Easement for central water distribution, sewerage collection system and natural
and/or propane gas distributions systems in favor of Southern States Utilities,
Inc., successor by merger to Deltona Utilities, Inc., pursuant to the Corrective
Deed of Non-Exclusive Easement recorded in Official Record Book 3777, page 3875,
aforesaid records.




--------------------------------------------------------------------------------



10.
Conditions, covenants and regulations as contained in the Amended P.U.D.
Developer’s Agreement by and between the City of Deltona and the Sembler Family
Partnership #17, Ltd., recorded in Official Record Book 4341, page 2828,
aforesaid records.

11.
Conservation easement in favor of St. Johns River Water Management District
recorded in Official Record Book 4312, page 1380, aforesaid records.

12.
Restrictions, covenants, conditions and easements as shown on the plat of
DELTONA LANDINGS, recorded in Map Book 46, pages 167 and 168, aforesaid records.

13.
Restrictions, covenants, conditions and easements as shown on the plat of
Deltona Lakes, Unit Fifty-Two, recorded in Map Book 28, pages 58 and 59,
aforesaid records.

14.
Lease Agreement as evidenced by the Memorandum of Lease by and between Sembler
Family Partnership #17, Ltd., as Landlord, and Blockbuster Inc., as Tenant,
recorded in Official Record Book 4408, page 3652, as subordinated by
Subordination, Non-Disturbance and Attornment Agreement recorded in Official
Record Book 4444, page 1058, as affected by the Memorandum of Assignment of
Tenant Leases recorded in Official Record Book 4521, page 3778, and assigned to
U.S. Retail Income Fund VII, Limited Partnership, a Delaware limited
partnership, by the Memorandum of Assignment of Tenants Leases recorded in
Official Record Book 4521, page 3778, aforesaid records..

15.
Lease Agreement as evidenced by the Memorandum of Lease by and between Sembler
Family Partnership #17, Ltd., as Landlord, and Publix Super Markets, Inc., as
Tenant, recorded in Official Record Book 4318, page 282, as subordinated by
Subordination, Non-Disturbance and Attornment Agreement recorded in Official
Record Book 4318, page 293, as modified by the unrecorded First Amendment to
Lease Agreement, as further modified by the Second Amendment to Lease Agreement
recorded in Official record Book 4526, page 2745, as affected by the Memorandum
of Assignment of Tenant Leases recorded in Official Record Book 4521, page 3778,
and as subordinated by the Subordination, Non-Disturbance and Attornment
Agreement recorded May 27, 2010 in Official Record Book 6479, page 2767,
aforesaid records.

16.
Terms, provisions and conditions of the unrecorded Lease with Dollar Tree
Stores, Inc., by evidence of the Notice of Commencement recorded in Official
Record Book 4455, page 520 and Official Record Book 4471, page 2668, and
assigned to U.S. Retail Income Fund VII, Limited Partnership, a Delaware limited
partnership, by the Memorandum of Assignment of Tenants Leases recorded in
Official Record Book 4521, page 3778, aforesaid records.

17.
Terms, provisions and conditions of the unrecorded lease with China Kitchen
Take-Out Restaurant & Ben Chen by evidence of the Notice of Commencement
recorded April 13, 1989 in Official Record Book 4422, page 2009, and assigned to
U.S. Retail Income Fund VII, Limited Partnership, a Delaware limited
partnership, by the Memorandum of Assignment of Tenants Leases recorded in
Official Record Book 4521, page 3778, aforesaid records.




--------------------------------------------------------------------------------



18.
Rights of tenants occupying all or part of the land under unrecorded leases or
rental agreements.

19.
Concrete island/median running over and across the 10 foot Reclaimed Water
Utility Easement along the Northerly property line, as disclosed on Survey dated
December 18, 1999, prepared by Ayercorp.

20.
Easement rights to Power Poles, Light Poles, Fire Hydrants, Gate Inlets, Water
Mains and Sanitary Sewer Manholes which lie outside of recorded and dedicated
easement areas, as disclosed on Survey dated December 18, 19899, prepared by
Ayercorp.






--------------------------------------------------------------------------------



EXHIBIT D-2
KINGWOOD EXISTING EXCEPTIONS
1.
Standby fees, taxes and assessments by any taxing authority for the year 2014,
and subsequent years; and subsequent taxes and assessments by any taxing
authority for prior years due to change in land usage or ownership, but not
those taxes or assessments for prior years because of an exemption granted to a
previous owner of the property under Section 1.13, Texas Tax Code, or because of
improvements not assessed for a previous tax year.

2.
Restrictive covenants recorded under Film Code No. 355008, of the Map Records of
Harris County, Texas and those recorded under Harris County Clerk’s File
Number(s) P573863, as annexed under Annexation filed for record under R502289;
P605830, as annexed under Annexation filed for record under R502288; R555553,
R555555, R990810 as supplemented by instrument filed for record under U394651
and V758000 and 20110537015, but omitting any covenants or restrictions, if any,
including, but not limited to those based upon race, color, religion, sex,
sexual orientation, familial status, marital status, disability, handicap,
national origin, ancestry, or source of income, as set forth in applicable state
or federal laws, except to the extent that said covenant or restriction is
permitted by applicable law.

3.
A Memorandum of Lease with certain terms, covenants, conditions and provisions
set forth therein, dated April 30, 1997, between Lessor, Sueba Investments No.
31, Ltd., a Texas limited partnership, and Lessee, Hollywood Entertainment
Corporation, an Oregon corporation recorded December 5, 1997 under Harris County
Clerk’s File Number(s) S759781.

4.
A Memorandum of Lease with certain terms, covenants, conditions and provisions
set forth, therein, dated May 4, 2000 between Lessor, U.S. Retail Income Fund
VII, Limited Partnership, a Delaware limited partnership, and Lessee, The Kroger
Co., an Ohio corporation, recorded May 10, 2000 under Harris County Clerk’s File
Number(s) U382423; Subordination, Non-Disturbance & Attornment Agreement dated
May 21, 2010 by and between Protective life Insurance Company, (Lender), U.S.
Retail Income Fund VII, L.P., (Landlord) and Kroger Texas L.P., an Ohio limited
partnership, filed for record under Harris County Clerk’s File No. 20100215787.

5.
Pipeline easement(s) for the purpose(s) shown below and rights incidental
thereto, as granted in a document Mobile Pipeline Company recorded July 24, 1924
in Volume 578, Page 256, of the Deed Records of Harris County, Texas, traversing
the subject property. Same having been delineated and restricted to a strip of
land 60 feet wide along the most Southerly property line as set forth in
instrument recorded under Harris County Clerk’s File Number(s) J165311 and being
more particularly described by metes and bounds therein and as shown on the
map/plat recorded under Film Code No. 355008, of the Map Records of Harris
County, Texas.




--------------------------------------------------------------------------------



6.
Easement(s) for the purpose(s) shown below and rights incidental thereto, as
granted in a document granted to Harris County Municipal Utility District No.
132 for water line and sanitary sewer force main purposes, recorded October 6,
1982 under Harris County Clerk’s File Number(s) H646984, both located north of
the aforementioned pipeline easement and being more particularly located by
metes and bounds therein and as shown on the map/plat recorded under Film Code
No. 355008 of the Map Records of Harris County, Texas.

7.
A building set-back 15 feet wide located northerly of and adjoining the
aforementioned pipeline easement, as disclosed by said map/plat recorded under
Film Code No. 355008 of the Map Records of Harris County, Texas.

8.
Easement(s) 80 feet wide along the Northerly property line and being more
particularly described by metes and bounds therein, for the purpose(s) shown
therein and rights incidental thereto, as granted in a document to Houston
Lighting and Power Company for electric and communications facilities and
appurtenances recorded August 9, 1967 under Harris County Clerk’s File Number(s)
C549674.

9.
Easement(s) 16 feet wide located Northerly and Southerly of and adjoining the
aforementioned 80 foot wide easement together with an aerial easement 5 feet, 6
inches wide from a plane 16 feet above the ground upward located adjacent
thereto and being more particularly located on sketch attached thereto for the
purpose(s) shown below and rights incidental thereto, as granted in a document
Houston Lighting and Power Company for electric distribution facilities and
appurtenances recorded January 11, 1996 under Harris County Clerk’s File
Number(s) R742773 and R734085.

10.
Easement(s) 10 feet wide traversing a portion of the subject property together
with an aerial easement 10 feet wide from a plane 16 feet above the ground
upward located on both sides thereof and being more particularly located on
sketch attached thereto for the purpose(s) shown below and rights incidental
thereto, as granted in a document to Houston Lighting and Power Company for
electric distribution facilities and appurtenances recorded January 4, 1996
under Harris County Clerk’s File Number(s) R734085.

11.
Easement(s) 5 feet wide along the most Southerly property line and being more
particularly located by metes and bounds therein for the purpose(s) shown below
and rights incidental thereto, as granted to Central Telephone Company of Texas,
a corporation, for telephone line(s) or system recorded March 26, 1985 under
Harris County Clerk’s File Number(s) J949326 and as reflected on the map/plat
recorded under Film Code No. 355008, of the Map Records of Harris County, Texas.

12.
A building set-back 25 feet wide along the Westerly property line (along West
Lake Houston Parkway), as disclosed by said map/plat recorded under Film Code
No. 355008, of the Map Records of Harris County, Texas.




--------------------------------------------------------------------------------



13.
All building set-back(s) and Parking Set Back(s), as disclosed by instrument
recorded under Harris County Clerk’s File Number(s) R555553 and R555555.

14.
A drainage easement 15 feet wide along either side of the centerline of all
natural drainage courses in the addition recorded under Film Code No. 355008, of
the Map Records of Harris County, Texas.

15.
Interest in and to all coal, lignite, oil, gas and other minerals, and all
rights incident thereto, contained in instrument recorded under County Clerk’s
File No. R555555 of the Official Records of Harris County, Texas.

16.
Interest in and to all coal, lignite, oil, gas and other minerals, and, and all
rights incident thereto, contained in instrument recorded under County Clerk’s
File No. R555553 of the Official Records of Harris County, Texas.

17.
Subject to the right of Harris County to prohibit new building being located
within the building set back line of F.M. 1960 as set forth and defined in
instrument recorded in Volume 3416, Page 464, of the Deed Records of Harris
County, Texas.

18.
Terms, conditions and stipulations contained in that certain Reciprocal Easement
Agreement and Declaration of Restrictions and Covenants executed by The Kroger
Co., an Ohio corporation, and Sueba Investments No. 31, Ltd., a Texas limited
partnership, recorded June 25, 1996 under Harris County Clerk’s File Number(s)
R990810; Same having been supplemented by Supplement to Reciprocal Easement
Agreement and Declaration of Restrictions and Covenants recorded under Harris
County Clerk’s File Number(s) U394651.

19.
Terms, conditions and stipulations for easement rights contained in Declaration
of Restrictions and Covenants and annexed under Harris County Clerk’s File
Number(s) P573863, P605830, R502288, R502289, R555553, R555555, R990810, and
U394651.

20.
Annual and special Assessments, charges and liens payable to Kings River Trail
Association, Inc., as set forth in the document recorded under Harris County
Clerk’s File Number(s) P573863 and annexation filed under R502289. Said
instrument also provides for the levy of assessments and contains the following
language “The lien of the assessments provided for herein shall be subordinate
to the lien of any first mortgage.”

21.
Annual and special Assessments, charges and liens payable to Kingwood Glen
Village Community Association, Inc., as set forth in the document recorded under
Harris County Clerk’s File Number(s) P605830 and annexation filed under R502288.
Said instrument also provides for the levy of assessments and contains the
following language “The lien of the assessments provided for herein shall be
subordinate to the lien of any first mortgage.”




--------------------------------------------------------------------------------



22.
All matters shown on that ALTA/ACSM Land Title Survey USRIF Portfolio Project
B&C Project No. 201401639.004 Kingwood Glen, prepared by Bock & Clark Corp.,
bearing the signature and seal of Earl N. Strom, Texas Surveyor Registration No.
4123, dated June 30, 2014.






--------------------------------------------------------------------------------



EXHIBIT D-3
PARKWAY     EXISTING EXCEPTIONS
1.
Taxes and assessments for the year 2014, and subsequent years, not yet due and
payable.

2.
Rights of tenants in possession, as tenants only, occupying all or part of the
insured land under unrecorded leases or rental agreements.

3.
Rights of upper, lower and adjacent riparian owners in and to the waters of
creeks and branches crossing or adjoining subject property and the natural flow
thereof, free from diminution or pollution.

4.
Easement to Georgia Power Company, dated May 31, 1965, recorded in Deed Book
1018, Page 334, Muscogee County, Georgia records.

5.
Easement of Right-of-Way from Elizabeth Heard f/k/a Elizabeth H. White to
Georgia Power Company, dated September 25, 1986, and recorded at Deed Book 2674,
Page 177, aforesaid records.

6.
Sewer Easement Agreement by and between PGC-Allen Parkway, LLC, and Elizabeth D.
Heard, dated September 5, 1997, and recorded September 11, 1997, in Deed Book
4771, Page 328, aforesaid records.

7.
Lease, as evidenced by Memorandum thereof, by and between PGC-Allen Parkway,
LLC, a Georgia limited liability company, and Publix Super Markets, Inc. dated
July 14, 1997, filed September 11, 1997, and recorded at Deed Book 4772, Page
37, aforesaid records; as affected by that certain Subordination,
Non-Disturbance and Attornment Agreement dated September 4, 1997, and recorded
September 11, 1997, at Deed Book 4772, Page 083, aforesaid records; as amended
by that certain First Amendment to Memorandum of Lease by and between U.S.
Retail Income Fund VII, L.P. (as successor-in-interest to PGC-Allen Parkway,
LLC) (“Landlord”), and Publix Supermarkets, Inc., a Florida corporation
(“Tenant”) dated October 20, 2006, recorded October 31, 2006 in Deed Book 8666,
Page 215, aforesaid records.

8.
Easement and Restrictive Covenant Agreement by and between PGC-Allen Parkway,
LLC, a Georgia limited liability company, and Elizabeth D. Heard, dated
September 5, 1997, and recorded September 11, 1997, at Deed Book 4772, Page
0001, aforesaid records; as amended by that certain First Amendment to Easement
and Restrictive Covenant Agreement by and between R.S. Retail Income Fund VII,
Limited Partnership, a Delaware limited partnership, successor to PGC-Allen
Parkway, LLC, a Georgia limited liability company (“Declarant”) and Bell
Schomburg Properties, LLC, a Georgia limited liability company (“Bell
Schomburg”), dated December 21, 2009, recorded January 14, 2010 in Deed Book
9911, Page 37, aforesaid records.




--------------------------------------------------------------------------------



9.
Memorandum of Lease by and between PGC-Allen Parkway, LLC, and Blockbuster,
Inc., recorded August 19, 1999, in Deed Book 5361, Page 127, aforesaid records;
as affected by that certain Subordination, Non-Disturbance and Attornment
Agreement dated September 21, 1999, and recorded October 12, 1999, at Deed Book
5408, Page 100, aforesaid records.

10.
All matters shown on plat recorded in Plat Book 139, Page 111, aforesaid
records.

11.
Easement to Georgia Power Company, dated October 13, 1955, and recorded in Deed
Book 546, Page 390, aforesaid records. (Affects Appurtenant Easement Parcel
Only)

12.
Easement for Sewer from Elizabeth D. Heard to City of Columbus, dated August 22,
1988, and recorded in Deed Book 3013, Page 349, aforesaid records. (Affects
Appurtenant Easement Parcel Only)

13.
Easement to City of Columbus, dated September 23, 1988, and recorded in Deed
Book 3019, Page 319, aforesaid records. (Affects Appurtenant Easement Parcel
Only)

14.
Easement to City of Columbus, dated March 14, 1989, and recorded in Deed Book
3089, Page 190, aforesaid records. (Affects Appurtenant Easement Parcel Only)

15.
Easement from Mrs. Elizabeth Heard White a/k/a Mrs. Elizabeth Dedmon Heard to
Georgia Power Company, dated March 31, 1993, and recorded in Deed Book 3761,
Page 266, aforesaid records. (Affects Appurtenant Easement Parcel Only)

16.
Easement to Elizabeth D. Heard, dated July 5, 1995, and recorded in Deed Book
4270, Page 348, aforesaid records. (Affects Appurtenant Easement Parcel Only)




--------------------------------------------------------------------------------



EXHIBIT D-4
POWDER SPRINGS RENT ROLL


1.
Taxes and assessments for the year 2014, and subsequent years, not yet due and
payable.

2.
Rights of tenants in possession, as tenants only, occupying all or part of the
insured land under unrecorded leases or rental agreements.

3.
Rights of upper, lower and adjacent riparian owners in and to the waters of
creeks and branches crossing or adjoining subject property and the natural flow
thereof, free from diminution or pollution.

4.
Easement from T.T. Rice to Georgia Power Company dated July 6, 1950, filed
September 21, 1950, and recorded in Deed Book 227, Page 20, Cobb County, Georgia
Records.

5.
Easement from T.T. Rice to Georgia Power Company dated February 9, 1954, filed
May 15, 1954, and recorded in Deed Book 277, Page 290, Cobb County, aforesaid
records.

6.
Easement from Mrs. Martha Rice Warlick and Catherine Rice Mellichamp to Georgia
Power Company dated March 9, 1964, filed May 12, 1965, and recorded in Deed Book
837, Page 393, aforesaid records.

7.
Easement from Catherine R. Mellichamp to Georgia Power Company dated March 24,
1988, filed April 15, 1988, and recorded in Deed Book 4885, Page 43, aforesaid
records.

8.
Sanitary Sewer Easement and Abandonment Agreement by and between Sembler Family
Partnership #16, Ltd., a Florida limited partnership qualified to do business in
the State of Georgia as Sembler Family Partnership #16, Ltd. (L.P.), and The
City of Powder Springs, dated September 30, 1998, filed October 20, 1998, and
recorded in Deed Book 11797, Page 71, aforesaid records.

9.
Declaration of Restrictions, Covenants and Conditions and Grant of Easements by
Sembler Family Partnership #16, Ltd., a Florida limited partnership qualified to
do business in the State of Georgia as Sembler Family Partnership #16, Ltd.
(L.P.), dated December 3, 1998, filed December 4, 1998, and recorded in Deed
Book 11951, Page 447, aforesaid records; as amended by First Amendment to
Declaration of Restrictions, Covenants and Grant of Easements dated January 19,
1999, filed January 21, 1999, and recorded in Deed Book 12120, Page 82,
aforesaid records.

10.
Water Line Easement Agreement by and between Sembler Family Partnership #16,
Ltd., a Florida limited partnership qualified to do business in the State of
Georgia as Sembler Family Partnership #16, Ltd. (L.P.), and the City of Powder
Springs, dated November 16, 1998, filed December 4, 1998, and recorded in Deed
Book 11951, Page 482, aforesaid records.




--------------------------------------------------------------------------------



11.
Memorandum of Lease from Sembler Family Partnership #16, Ltd., a Florida limited
partnership qualified to do business in the State of Georgia as Sembler Family
Partnership #16, Ltd. (L.P.), to Publix Super Markets, Inc., dated January 20,
1998, filed June 19, 1998, and recorded in Deed Book 11402, Page 165, aforesaid
records, as amended by First Amendment to Memorandum of Lease dated February 4,
1999, filed March 9, 1999, and recorded in Deed Book 12279, Page 416, aforesaid
records.

12.
Memorandum of Lease from Sembler Family Partnership #16, Ltd., a Florida limited
partnership qualified to do business in the State of Georgia as Sembler Family
Partnership #16, Ltd. (L.P.), to Hollywood Entertainment Corporation, dated June
26, 1998, filed August 9, 1999, and recorded in Deed Book 12784, Page 236,
aforesaid records, as affected by Subordination, Non-Disturbance and Attornment
Agreement by and between Sembler Family Partnership #16, Ltd., a Florida limited
partnership qualified to do business in the State of Georgia as Sembler Family
Partnership #16, Ltd. (L.P.), Hollywood Entertainment Corporation and First
Union National Bank, dated X-X-, 1998, filed November 3, 1998, and recorded in
Deed Book 11682, Page 311, aforesaid records.






--------------------------------------------------------------------------------







Schedule 6.3
Service Contracts


[On File with the Purchaser]





--------------------------------------------------------------------------------



EXHIBIT 10.3.1(a)
SPECIAL WARRANTY DEED (FLORIDA)
PREPARED BY AND AFTER
RECORDING, RETURN TO:
______________________
______________________
______________________


SPECIAL WARRANTY DEED
STATE OF FLORIDA
COUNTY OF ________
THIS INDENTURE, made this ________ day of ____, 2014, between U.S. RETAIL INCOME
FUND VII, LIMITED PARTNERSHIP, a Delaware limited partnership, as party of the
first part (hereinafter “Grantor”), 400 Interstate North Parkway, Suite 700,
Atlanta GA 30339 and ____________________, a ______________, as party of the
second part (hereinafter “Grantee”) _________________________________
W I T N E S S E T H:
That the said Grantor, for and in consideration of the sum of TEN AND NO/100THS
DOLLARS ($10.00) and other good and valuable consideration, in hand paid at and
before the sealing and delivery of these presents, the receipt whereof is hereby
acknowledged, has granted, bargained, sold, and conveyed and by these presents
does grant, bargain, sell, convey and warrant specially unto the said Grantee,
its successors and assigns, all that tract or parcel of land described on
Exhibit “A” attached hereto and by this reference made a part hereof.
SUBJECT TO the encumbrances and exceptions described on Exhibit “B” attached
hereto and by this reference made a part hereof.
TO HAVE AND TO HOLD the said bargained premises, together with all and singular
the rights, members and appurtenances thereof, to the only proper use, benefit
and behoof of the said GRANTEE, its successors and assigns, forever, IN FEE
SIMPLE.
And the said Grantor, for itself, its successors and assigns, will warrant
specially and forever defend the right and title to the above described property
unto the said Grantee, its successors and assigns, but only against the lawful
claims of persons claiming by, through or under Grantor.




--------------------------------------------------------------------------------



Notwithstanding anything to the contrary contained in this instrument, Grantor’s
liabilities hereunder are limited pursuant to Section 23 of that certain
Purchase and Sale Agreement dated _____________, 2014 between Grantor and
Preferred Communities Operating Partnership, L.P.).
IN WITNESS WHEREOF, the said Grantor, by and through its duly appointed
officers, has hereunto set its hand and affixed its seal the day and year first
above written.


Signed, sealed and delivered in the presence of:
_____________________________________
(Witness Signature)
Print Name: ___________________________
_____________________________________
(Witness Signature)
Print Name: ___________________________
“GRANTOR”
U.S. RETAIL INCOME FUND VII, LIMITED PARTNERSHIP, a Delaware limited partnership
By: BVT Institutional Investments, Inc., a Georgia corporation, its general
partner
By: _______________________________
Name: ____________________________
Title: _____________________________
 
 



STATE OF __________
COUNTY OF __________
The foregoing instrument was acknowledged before me this ____ day of _____,
2014, by _________________, as __________________ of BVT Institutional
Investments, Inc., a Georgia corporation, general partner of U.S. Retail Income
Fund VII, Limited Partnership, a Delaware limited partnership on behalf of the
corporation and the partnership. He is personally known to me.


 
   _____________________________
Notary Public Signature
Print Name:    _______________________
My Commission Expires: ___________







--------------------------------------------------------------------------------



EXHIBIT 10.3.1(b)
SPECIAL WARRANTY DEED


THE STATE OF TEXAS    §
§    KNOW ALL MEN BY THESE PRESENTS
COUNTY OF __________    §


U.S. RETAIL INCOME FUND VII, LIMITED PARTNERSHIP, a Delaware limited partnership
(hereinafter called "Grantor"), in consideration of the sum of TEN AND NO/100
($10.00) DOLLARS and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, has GRANTED,
BARGAINED, SOLD AND CONVEYED, and by these presents does hereby GRANT, BARGAIN,
SELL AND CONVEY unto ________________________, a __________________ (hereinafter
called "Grantee"), that certain real property located in ____________ County,
Texas, which is more particularly described on Exhibit "A" attached hereto and
made a part hereof for all purposes, together with all rights, ways, privileges
and easements located thereon and appurtenances thereto, and all buildings,
structures and other improvements thereon (referred to collectively as the
"Property"); SUBJECT TO, however, any and all matters listed on Exhibit "B"
attached hereto and made a part hereof for all purposes (said matters being
called the "Permitted Encumbrances").


TO HAVE AND TO HOLD the Property unto Grantee, its successors and assigns
FOREVER, and Grantor does hereby bind itself and its successors and assigns to
WARRANT AND FOREVER DEFEND all and singular the Property, subject to the
Permitted Encumbrances, unto Grantee, and Grantee's successors and assigns,
against every person whomsoever lawfully claiming or to claim the same or any
part thereof by, through or under Grantor, but not otherwise.


EXECUTED this ____ day of _________________, 2014.




GRANTOR:
U.S. Retail Income Fund VII, Limited Partnership,
A Delaware limited partnership


By:    BVT Institutional Investments, Inc.,
a Georgia corporation,
a general partner


By:     __________________________
Name: __________________________
Title: ___________________________




--------------------------------------------------------------------------------







THE STATE OF GEORGIA    §
§    
COUNTY OF COBB        §


This instrument was acknowledged on the ___ day of _______________, 2011 by
______________ in the capacity of Vice President on behalf of BVT Institutional
Investments, Inc., a General Partner of U.S. Retail Income Fund VII, Limited
Partnership, a Delaware limited partnership.




____________________________________
Notary Public


My Commission Expires:


After recordation, please return to:
___________________________
___________________________
____________________________




--------------------------------------------------------------------------------



EXHIBIT 10.3.1(c)
FORM OF LIMITED WARRANTY DEED (GEORGIA)
After Recording Return to:
__________________________
__________________________
__________________________
LIMITED WARRANTY DEED
STATE OF GEORGIA
COUNTY OF _________
THIS INDENTURE, made this _____ day of ___________, 2014, between U.S. RETAIL
INCOME FUND VII, LIMITED PARTNERSHIP, a Delaware limited partnership, as party
of the first part (hereinafter “GRANTOR”), and _____________________, a
_________________________________, as party of the second part (hereinafter
“GRANTEE”).
WITNESSETH: That the said GRANTOR, for and in consideration of the sum of TEN
AND NO/100THS DOLLARS ($10.00) and other good and valuable consideration, in
hand paid at and before the sealing and delivery of these presents, the receipt
whereof is hereby acknowledged, has granted, bargained, sold and conveyed and by
these presents does grant, bargain, sell and convey unto the said GRANTEE, its
successors and assigns, all that tract or parcel of land described as follows:
See Exhibit “A” attached hereto and by this reference made a part hereof.
The above-described property is conveyed subject to those matters set forth on
Exhibit “B” attached hereto and by this reference made a part hereof.
TO HAVE AND TO HOLD the said bargained premises, together with all and singular
the rights, members and appurtenances thereof, to the only proper use, benefit
and behoof of the said GRANTEE, its successors and assigns, forever, IN FEE
SIMPLE.




--------------------------------------------------------------------------------



And the said GRANTOR, for itself, its successors and assigns, will warrant and
forever defend the right and title to the above described property unto the said
GRANTEE, its successors and assigns, against the lawful claims of all persons
claiming by, through or under the undersigned.
IN WITNESS WHEREOF, the said GRANTOR, by and through its duly appointed
officers, has hereunto set its hand and affixed its seal the day and year first
above written.
“GRANTOR”
Signed, sealed and delivered                U.S. RETAIL INCOME FUND VII,
in the presence of:                    LIMITED PARTNERSHIP,
a Delaware limited partnership
____________________________________    By: BVT Institutional Investments, Inc.,
a
Unofficial Witness                    Georgia corporation, general partner
By:     ______________________________
_____________________________________    Name:    ______________________________
Notary Public                        Title:    ______________________________
My Commission Expires: ________________






--------------------------------------------------------------------------------





Schedule 10.3.2
OWNER’S AFFIDAVIT


STATE OF GEORGIA
COUNTY OF COBB
The undersigned, ________________________ (“Deponent”), being duly sworn
according to law, deposes and says as follows:
That Deponent is the __________________ of BVT Institutional Investments, Inc.,
general partner of U.S. Retail Income Fund VII, Limited Partnership (the
“Company”), and that Deponent has knowledge of the facts sworn to in this
Affidavit, and is fully authorized and qualified to make this Affidavit.
That the Company is the owner of the premises known as “_______________”
shopping center, located in __________ County, ___________, as more particularly
described on Exhibit A attached hereto (the “Property”) and has received no
notice from any party claiming an adverse interest thereon.
That there are no unpaid bills incurred by the Company for work performed upon
or materials delivered to the Property for the construction or improvement of
said Property during the past ninety-five (95) days [THE OWNER’S AFFIDAVIT FOR
KINGWOOD WILL STATE 180 DAYS], and no mechanic, materialman, laborer, or other
party claims or has the right to claim any lien against the Property by virtue
thereof.
That the Company is in possession of the Property, subject to the rights of
tenants, licensees or occupants under the leases and occupancy agreements listed
on Exhibit B attached hereto, and there are no options to purchase or rights of
first refusal in favor of any tenant or other party.
That there are no unrecorded or unfiled security agreements, chattel mortgages,
conditional bills of sale or retention of title agreements to which the Company
is a party affecting any fixtures located on the Property.
That, as of the date hereof, the Company has commenced no proceedings in
bankruptcy in any court in any state and Deponent is aware of no pending suits,
proceedings, judgments, liens or executions against the Company which affect the
Property or create or could create any lien or encumbrance on the Property.




--------------------------------------------------------------------------------



That there is no outstanding indebtedness for equipment, appliances or other
fixtures attached to the Property.
That, except for the commission due Holiday Fenoglio Fowler with respect to the
sale of the Property, the Company has not entered into any other agreement with
any real estate broker for payment of a real estate commission relating to the
sale of the entire Property.
That there are no unpaid taxes, special assessments or assessments of any
nature, whether imposed by governmental or private authority, against said
Property, and that the undersigned has no knowledge or notice of any plans for
imposition of a future assessment.
Deponent is aware of no disputes concerning the lines or corners of the
Property.
This Affidavit is given to induce Chicago Title Insurance Company to issue its
policy of title insurance. Affiant is acting in his capacity as an officer of
BVT Institutional Investments, Inc., and shall incur no individual liability as
a result of signing this affidavit.
Sworn to and subscribed before me
this _____ day of ___________, 2014.
_______________________________        __________________________(SEAL)
Notary Public
(NOTARIAL SEAL)


My Commission Expires:
_______________________________




--------------------------------------------------------------------------------



EXHIBIT A
to
Title Affidavit
[Attach Legal Description of Real Property]




--------------------------------------------------------------------------------



EXHIBIT B
to
Title Affidavit
[List Of Leases]




--------------------------------------------------------------------------------



EXHIBIT 10.3.3
QUITCLAIM BILL OF SALE


FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged, U.S. Retail
Income Fund VII, Limited Partnership, a Delaware limited partnership (“Seller”),
hereby sells, transfers and assigns to _______________________, a
___________________ (“Buyer”), all of Seller’s right, title and interest in and
to the personal property (“Personal Property”) located at, attached or
appurtenant to, and used exclusively in connection with the operation of the
real property located in the City of ___________, County of ____________, State
of __________, commonly known as the _________________ Shopping Center (the
“Property”), including without limitation, all personal property described on
attached Exhibit A, and all (A) licenses and permits relating to the operation
of the Real Property, (B) the right to use the name of the Property (Deltona
Landings Shopping Center, Kingwood Glen Shopping Center, Parkway Centre Shopping
Center and Publix at Powder Springs Shopping Center) in connection with the Real
Property, but specifically excluding any trademarks, service marks and trade
names of Seller or any affiliate of Seller, (C) if still in effect, guaranties
and warranties received by Seller from any contractor, material supplier,
manufacturer or other person in connection with the construction or operation of
the Real Property, (D) the Plans and Specifications, and (E) all other items of
intangible personal property owned by Seller and used exclusively in connection
with the ownership, use, leasing, maintenance, service or operation of the Real
Property (“Intangible Personal Property”). Notwithstanding the foregoing,
Seller’s cash, cash equivalents, bank accounts, accounts receivable and contract
rights under this Agreement shall be excluded from Intangible Personal Property.
TO HAVE AND TO HOLD the same unto Buyer, its successors and assigns, forever.
This Bill of Sale is made concurrently with and incidental to the sale of the
Property pursuant to that certain Purchase and Sale Agreement dated
_________________, 2014, between Seller and Buyer, the terms of which are
incorporated herein by this reference.
Dated: ____________, 20__
Seller:
U.S. RETAIL INCOME FUND VII, LIMITED PARTNERSHIP, a Delaware limited partnership
By: BVT Institutional Investments, Inc., general partner
By:    __________________________
Name:    __________________________
Title:    __________________________










--------------------------------------------------------------------------------



EXHIBIT 10.3.4
ASSIGNMENT AND ASSUMPTION OF LEASES, SECURITY DEPOSITS AND SERVICE CONTRACTS
THIS ASSIGNMENT AND ASSUMPTION OF LEASES, SECURITY DEPOSITS AND SERVICE
CONTRACTS (“Assignment”) is made and entered into as of the _____ day of
___________________, 2014, by and between U.S. Retail Income Fund VII, Limited
Partnership, a Delaware limited partnership (“Assignor”), and
__________________, a ______________ (“Assignee”).
W I T N E S S E T H:
WHEREAS, contemporaneously with the execution hereof, Assignor has conveyed to
Assignee certain real property commonly known as “_____________ Shopping Center”
located in _______________, ____________ County, ____________, and more
particularly described on Exhibit “A” attached hereto (the “Property”) pursuant
to that certain Purchase and Sale Agreement dated ______________, 2014 (the
“Agreement”) ; and
WHEREAS, in connection with said conveyance, Assignor desires to transfer and
assign to Assignee all of Assignor’s right, title and interest in and to certain
leases affecting the Property, together with the security deposits and future
leasing commission obligations associated therewith, and, subject to the terms
and conditions hereof, Assignee desires to assume Assignor’s obligations in
respect of said leases, security deposits and leasing commission obligations;
NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) in hand paid to Assignor by Assignee, Assignee’s purchase of the
Property and other good and valuable consideration, the receipt, adequacy and
sufficiency of which are hereby acknowledged by Assignor and Assignee, Assignor
and Assignee hereby covenant and agree as follows:
1.    Assignor hereby unconditionally and absolutely assigns, transfers, sets
over and conveys to Assignee, without warranty or representation of any kind,
express or implied, except as set forth below and except for any warranty or
representation contained in the Agreement, applicable to the property assigned
herein, all of Assignor’s right, title and interest in, to and under (a) those
certain leases set forth on Exhibit “B” attached hereto and by this reference
made a part hereof affecting or relating to the Property or the improvements
thereon (the “Leases”), (b) those certain tenant deposits presently held by
Assignor and enumerated on Exhibit “B” attached hereto (the “Security
Deposits”), (c) those certain leasing commission agreements more particularly
described on Exhibit “C” attached hereto and made a part hereof (the “Commission
Agreements”), and (d) those certain contracts set forth on Exhibit ”D” attached
hereto and by this reference made a part hereof (the “Service Contracts”), all
subject to the matters more particularly described on Exhibit “E” attached
hereto and made a part hereof.
2.    Assignee, by acceptance hereof, hereby assumes and agrees to perform all
of Assignor’s duties and obligations under the Leases, Commission Agreements and
Service Contracts arising from and after the date hereof as set forth in the
Agreement.




--------------------------------------------------------------------------------



3.    Assignee hereby agrees to indemnify, protect, defend and hold Assignor and
its members, officers, employees, partners, lenders and agents harmless from and
against all claims, actions, losses, damages, costs and expenses (including
reasonable attorneys’ fees and expenses actually incurred) arising under the
Leases, Commission Agreements and Service Contracts from and after the date
hereof as more particularly set forth in the Agreement. Assignor agrees to
indemnify, protect, defend and hold Assignee and its members, officers,
employees, partners, lenders and agents harmless from and against all claims,
actions, losses, damages, costs and expenses (including reasonable attorneys’
fees and expenses actually incurred) arising under the Leases, Commission
Agreements and Service Contracts prior to the date hereof as more particularly
set forth in the Agreement.
4.    This Assignment shall inure to the benefit of and be binding upon Assignor
and Assignee, their respective legal representatives, successors and assigns.
This Assignment may be executed in counterparts, each of which shall be deemed
an original and all of such counterparts together shall constitute one and the
same Assignment.
5.    All representations and warranties of Assignor made in the Agreement in
respect of the Leases, the Security Deposits, Commission Agreements, Service
Contracts and any indemnities of Assignor herein shall survive for the period of
time and in accordance with the provisions of Article 23 of the Agreement.
6.    Notwithstanding anything to the contrary contained in this instrument,
Assignor’s liabilities hereunder are limited pursuant to Section 23 of that
certain Purchase and Sale Agreement dated _____________, 2014 between Grantor
and Preferred Communities Operating Partnership, L.P.).
IN WITNESS WHEREOF, the duly authorized representatives of Assignor and Assignee
have caused this Assignment to be properly executed under seal as of this day
and year first above written.
ASSIGNOR:
U.S. RETAIL INCOME FUND VII, LIMITED PARTNERSHIP, a Delaware limited partnership
By: BVT Institutional Investments, Inc., a Georgia corporation, its general
partner
By:                        
Name:                        
Its:                        
(CORPORATE SEAL)






--------------------------------------------------------------------------------









ASSIGNEE:
______________________________, a
______________________________




By:                        
Name:                        
Title:                        








--------------------------------------------------------------------------------





Schedule 10.3.10
Certificate Regarding Representations and Warranties
SELLER’S CERTIFICATION REGARDING
REPRESENTATIONS AND WARRANTIES
This Seller’s Certification Regarding Representations and Warranties (the
“Certification”), is made this _____ day of ________________, 2014 by U.S.
RETAIL INCOME FUND VII, LIMITED PARTNERSHIP, a Delaware limited partnership,
hereinafter referred to as “Seller”, in favor of __________________________, a
__________________, hereinafter referred to as “Purchaser”.
W I T N E S S E T H:
WHEREAS, Seller and Purchaser entered into that certain Purchase and Sale
Agreement dated __________________, 2014, (the “Agreement”), for the sale of
certain real property located in ____________ County, ______________, known
generally as ______________ Shopping Center(the “Property”); and
NOW, THEREFORE, in consideration of the foregoing premises, the consideration
set forth in the above referenced Agreement and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Seller hereby certifies that all covenants, representations and warranties made
by Seller in Article 6 of the Agreement are true and correct in all material
respects and/or have been fulfilled as of the date hereof. This certification
shall survive for the period of time and is otherwise limited in accordance with
the provisions of Article 23 of the Agreement.
[SIGNATURES CONTAINED ON FOLLOWING PAGE]




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Seller has executed this instrument on the day and date
first above written.


“Seller”
U.S. RETAIL INCOME FUND VII, LIMITED PARTNERSHIP, a Delaware limited partnership
By: BVT Institutional Investments, Inc., general partner
By:    _________________________
Name:    _________________________
Title:    _________________________










--------------------------------------------------------------------------------



Schedule 10.3.11
Non-Foreign Affidavit
CERTIFICATE OF NONFOREIGN STATUS
(Pursuant to I.R.C. § 1445 and Treas. Reg. § 1. 1445-2T(b)(2))
Section 1445 of the Internal Revenue Code provides that a purchaser of a U.S.
real property interest must withhold tax if the Seller is a foreign person. To
inform the Purchaser that withholding of tax is not required upon the
disposition of a U.S. real property interest by the undersigned Seller, the
undersigned hereby certifies the following on behalf of said Seller:
1.Seller is not a foreign corporation, foreign partnership, foreign trust or
foreign estate (as those terms are defined in the Internal Revenue Code or
Income Tax Regulations);
2.    Seller is not a disregarded entity as defined in §1.1445-2(b)(2)(iii) of
the Internal Revenue Code;
3.    Seller’s U.S. tax identification number is ____________; and
4.    Seller’s address is c/o BVT Institutional Investments, Inc., 400
Interstate North Parkway, Suite 700, Atlanta Georgia 30339.
5.    Seller understands that this certification may be disclosed to the
Internal Revenue Service by Purchaser and that any false statement contained
herein could be punished by fine, imprisonment or both.
Under penalties of perjury I declare that I have examined this certification
and, to the best of my knowledge and belief, it is true, correct and complete,
and I further declare that I have authority to sign this document on behalf of
Seller.
Seller:
U.S. RETAIL INCOME FUND VII, LIMITED PARTNERSHIP, a Delaware limited partnership
By: BVT Institutional Investments, Inc., general partner
By:    __________________________
Name:    __________________________
Title:    __________________________




57740330_1.DOC






--------------------------------------------------------------------------------



Schedule 15.1.8


TENANT ESTOPPEL CERTIFICATE
TO:    _________________________
_________________________
_________________________
_________________________
RE:    _________________________
The undersigned (the “Lessee”) understands that you are presently negotiating a
purchase involving that certain real property commonly known as
_________________ Shopping Center in the City of ______________, County of
______________, and State of ___________, of which Lessee is tenant. Lessee
hereby certifies the accuracy of the following information with respect to the
lease (including any amendments to or modifications of the same, the “Lease”)
under which Lessee is a tenant and agrees that you may rely upon the same in
purchasing said real property.
1.The Lease concerns Suite ______ and is in full force and effect and has not
been modified or amended except as specifically set forth below.
2.    Lessee asserts no claim of default or offset or defense against the
payment of rent or other charges payable to Lessor and asserts no claim against
Lessor under the Lease in regard to the premises occupied by Lessee. To the best
of Lessee’s knowledge and belief, there is no default by Lessor under the Lease.
3.    All fixed minimum rental has been paid to the end of the current calendar
month, which is _____________, 20__, and no rent under the Lease has been paid
more than one month in advance of its due date, subject to the effect under the
Lease of Item No. 6 below regarding security deposit.
4.    Date of original Lease: ___________________________. Dates of any
amendments or modifications:
___________________________________________________.
5.    Lease termination date: ____________________________________.
6.    Lessor is holding a security deposit of $______________________.
7.    Lessee is not in default under the Lease and is current in the payment of
any taxes, utilities, common area maintenance payments, or other charges
required to be paid by Lessee.
8.    The improvements and space required to be furnished according to the Lease
have been duly delivered by the Lessor and accepted by Lessee. Lessee is now in
possession and has not granted any possessory right to any third party. All of
the obligations of Landlord under the




--------------------------------------------------------------------------------



Lease have been completed to Tenant’s satisfaction, including but not limited
to, any obligations of the Landlord to make or pay Tenant for any improvements,
alterations or work done on the Property.
9.    Neither Tenant nor, to Tenant’s knowledge, Landlord, is in violation of
any exclusive use, radius or non-competition clause in the Lease or in any other
lease of any other portion of the Property.
10.        Neither Tenant nor any Guarantor of the Lease is presently the
subject of any proceeding under the United States Bankruptcy Code, or any
similar state or federal insolvency/creditors’ rights law.
11.    
IN WITNESS WHEREOF, the undersigned has caused this Certificate to be duly
executed and delivered by its authorized officers, partners or representatives
as of the _____ day of ______________, 20__.
TENANT: __________________________
By: ________________________________
Title:_______________________________
ADDRESS: _________________________








--------------------------------------------------------------------------------



Schedule 15.1.8
FORM OF SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT
THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”),
made this ______ day of _______________, ______, between
_____________________________, (hereinafter called "Mortgagee"), and
_____________________________, a ________________ [name of state] [corporation]
[limited partnership] [limited liability company] (hereinafter called "Tenant").


W I T N E S S E T H:


Recitals


A.    Tenant is the tenant under a lease dated ______________, ____, by and
between
Tenant and _________________, a ___________________ (said Landlord and its
successors and assigns occupying the position of landlord under the Lease
hereinafter called "Landlord"), covering a portion of the Mortgaged Property
(hereinafter called the "Demised Premises"), wherein Landlord leased to Tenant
certain premises known as the “Demised Premises” located on the property legally
described on Exhibit “A” attached hereto and made a part hereof (the “Mortgaged
Property”).


B.    Mortgagee intends to make or is making a loan (the “Loan”) to
__________________, a _____________ limited liability company (“Borrower”), in
connection with its acquisition of the Mortgaged Property from Landlord, which
will be evidenced by a Promissory Note (the “Note”) from Borrower to Mortgagee
and secured in part by a first deed of trust, mortgage, or deed to secure debt
(which is herein called the “Mortgage”). The Mortgage, the Note and all other
documents and instruments evidencing and/or securing the Note or now or
hereafter executed by Borrower or others in connection with or related to the
Loan including any assignments of leases and rents, other assignments, security
agreements, financing statements, guaranties, indemnity agreements (including
environmental indemnity agreements), letters of credit, or escrow/holdback
arrangements, together with all amendments, modifications, substitutions or
replacements thereof, are sometimes herein collectively referred to as the “Loan
Documents”.


C.    Tenant has been requested to, and is willing to, enter into this agreement
as part of the transaction for the Loan from Lender to Borrower, which will be
of benefit to Tenant by preserving and maintaining the financial standing of
Borrower with regard to the Mortgaged Property and the Demised Premises.


Agreements






--------------------------------------------------------------------------------



NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, Mortgagee and Tenant hereby agree and covenant as follows:


1.    The Lease now is, and shall at all times continue to be, subject and
subordinate in each and every respect, to the Mortgage and to any and all liens,
interests and rights created thereby and to any and all increases, renewals,
modifications, extensions, substitutions, replacements and/or consolidations of
the Mortgage, provided that any and all such increases, renewals, modifications,
extensions, substitutions, replacements and/or consolidations shall nevertheless
be subject to the terms of this Agreement.


2.    So long as Tenant is not in default (beyond any period given Tenant to
cure such default) in the payment of rent or additional rent or in the
performance of any term, covenant or condition of the Lease or this Agreement on
Tenant's part to be performed, (a) Tenant's possession of the Demised Premises
and Tenant's rights and privileges under the Lease, shall not be disturbed or
interfered with by Mortgagee in the exercise of its rights under the Mortgage to
foreclose said Mortgage and/or to have the Mortgaged Property sold at trustee’s
sale, and (b) Mortgagee will not join Tenant as a party defendant in any action
or proceeding for the purposes of terminating Tenant's interest and estate under
the Lease because of any default under the Mortgage, however Mortgagee may join
Tenant as a party defendant in any action or proceeding to enforce the Mortgage
or any other instrument given as security for the loan to Landlord, if such is
done only for purposes of procedure and required completeness and not for the
purposes of canceling the Lease or Tenant's rights under such Lease. The term
“Mortgagee” shall include all persons deriving title to the Mortgaged Property
by, through or under Mortgagee.


3.    In the event any proceedings are brought for the foreclosure of the
Mortgage, or if the Mortgaged Property be sold pursuant to a trustee's sale
under the Mortgage or if the Mortgagee becomes owner of the Mortgaged Property
by acceptance of a deed or assignment in lieu of foreclosure or otherwise,
Tenant shall attorn to the purchaser or Mortgagee, as the case may be, upon any
such foreclosure sale or trustee's sale or acceptance by Mortgagee of a deed or
assignment in lieu of foreclosure and Tenant shall recognize such purchaser or
Mortgagee, as the case may be, as the Landlord under the Lease. Such attornment
shall be effective and self-operative without the execution of any further
instrument on the part of any of the parties hereto. Tenant agrees, however, to
execute and deliver at any time and from time to time, upon the request of
Landlord or of any holder(s) of any of the indebtedness or other obligations
secured by the Mortgage or any such purchaser, any instrument or certificate
which, in the reasonable judgment of Landlord or of such holder(s) or such
purchaser, may be necessary or appropriate in any such foreclosure proceeding or
otherwise to evidence such attornment.


4.    If Mortgagee shall succeed to the interest of Landlord under the Lease in
any manner, or if any purchaser acquires the Demised Premises upon any
foreclosure of the Mortgage or any trustee's sale under the Mortgage, Mortgagee
or such purchaser, as the case may be, shall have the same remedies by entry,
action or otherwise in the event of any default by Tenant (beyond any period
given Tenant to cure such default) in the payment of rent or additional rent or
in the performance of any of the terms, covenants and conditions of the Lease on
Tenant's part to be performed that Landlord had or would have had if Mortgagee
or such purchaser had not succeeded




--------------------------------------------------------------------------------



to the interest of Landlord. From and after any such attornment, Mortgagee or
such purchaser shall be bound to Tenant under all the terms, covenants, and
conditions of the Lease, and Tenant shall, from and after the succession to the
interest of Landlord under the Lease by Mortgagee or such purchaser, have the
same remedies against Mortgagee or such purchaser for the breach of an agreement
contained in the Lease that Tenant might have had under the Lease against
Landlord if Mortgagee or such purchaser had not succeeded to the interest of
Landlord; provided, however, the Mortgagee or such purchaser shall not be:


(a)    liable for any act or omission of any prior landlord (including
Landlord); or


(b)    subject to any offsets or defenses which Tenant might have against any
prior landlord (including Landlord); or


(c)    bound by any rent or additional rent which Tenant might have paid for
more than the current month to any prior landlord (including Landlord); or


(d)    bound by any amendment or modification of the Lease made without
Mortgagee’s prior written consent; or


(e)    liable for any security deposit, rental deposit or similar deposit given
by Tenant to a prior landlord (including Landlord) unless such deposit was
actually paid over to Mortgagee or such purchaser by the prior landlord; or


(f)    liable for any moving, relocation or refurbishment allowance or any
construction of or payment of allowance for tenant improvements to the Demised
Premises or the Mortgaged Property or any part thereof for the benefit of
Tenant; or


(g)    liable for any repairs or replacements to the Mortgaged Property or the
Demised Premises arising prior to the date Mortgagee takes possession of the
Mortgaged Property.


5.    Nothing herein contained is intended, nor shall it be construed, to
abridge or adversely affect any right or remedy of Landlord under the Lease in
the event of any default by Tenant (beyond any period given Tenant to cure such
default) in the payment of rent or additional rent or in the performance of any
of the terms, covenants or conditions of the Lease on Tenant's part to be
performed.


6.    This Agreement and the Lease may not be amended or modified orally or in
any manner other than by an agreement in writing signed by the parties hereto or
their respective successors in interest. This Agreement shall inure to the
benefit of and be binding upon the parties hereto, their successors and assigns,
and any purchaser or purchasers at foreclosure of the Mortgaged Property, and
their respective heirs, personal representatives, successors and assigns.


7.    Tenant represents that it has no right or option of any nature to purchase
the Mortgaged Property or any portion of the Mortgaged Property or any interest
in the Borrower. To the extent Tenant has or acquires any such right or option,
these rights or options are




--------------------------------------------------------------------------------



acknowledged to be subject and subordinate to the Mortgage and are waived and
released as to Mortgagee and any purchaser of the Mortgaged Property under
and/or following a trustee’s sale.        
8.    To the extent that the Lease shall entitle the Tenant to notice of any
mortgage, and/or the address of the Mortgagee, this Agreement shall constitute
such notice to the Tenant with respect to the Mortgage and to the address of the
Mortgagee. So long as the Mortgage on the premises remains outstanding, Tenant
will deliver to Mortgagee a copy of all notices permitted or required to be
given to Landlord by Tenant pursuant to which Tenant proposes to abate or reduce
the rental payable under the Lease or to terminate or cancel the Lease, and that
no such notices to Landlord shall be effective, unless a copy of such notice is
also delivered to Mortgagee. At any time before the rights of Landlord shall
have been forfeited or adversely affected because of any default or failure of
performance under the Lease as therein provided, Mortgagee shall have the right
(but not the obligation) to cure such default or failure of performance within
thirty (30) days from Mortgagee’s receipt of such written notice from Tenant
stating the nature of such default or failure of performance, or such longer
time as may be reasonably required, provided that Mortgagee commences to cure
within such thirty (30) day period and diligently pursues such cure to
completion.


9.    Tenant agrees to pay all rents directly to Mortgagee immediately upon
notice that Mortgagee is exercising its rights to such rents under the Mortgage
or any other loan document executed in connection with the Mortgage, including
but not limited to, any assignment of leases and rents, following a default by
Landlord or other applicable party beyond any applicable cure period.


10.    All notices to be sent hereunder shall be sent by certified mail, return
receipt requested, by a nationally recognized overnight courier, or shall be
personally delivered to the respective parties at the following addresses:


If to Mortgagee:    _______________________________________
_______________________________________
_______________________________________
_______________________________________




If to Tenant:        ________________________________________
________________________________________
________________________________________
________________________________________


or to such other address as hereafter shall be designated in writing by the
applicable party sent in accordance herewith. Any such notice shall be deemed to
have been given and received either at the time of personal delivery or, in the
case of delivery service or mail, as of the date of first attempted delivery at
the address and in the manner provided herein.






--------------------------------------------------------------------------------



11.    This Agreement shall be construed, interpreted and enforced in accordance
with the laws of the State of Georgia.


12.    This Agreement may be executed in multiple counterparts, and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed to be one and the same instrument with the same
signature as if all parties to this Agreement had signed the same signature
page.


IN WITNESS WHEREOF, the parties hereto have hereunto caused this Agreement to be
duly executed as of the day and year first above written.




        
MORTGAGEE:                
                
______________________________        
        
        By: ___________________________

Name: ________________________


Title: _________________________    


                






TENANT:                
                
_____________________________        

By: ___________________________

Name: ________________________


Title: _________________________    


                




                             












--------------------------------------------------------------------------------













STATE OF _________________)
COUNTY OF ________________)


Before me, ___________________________, a Notary Public in and for the State and
County aforesaid, personally appeared _____________________________, with whom I
am personally acquainted (or proved to me on the basis of satisfactory
evidence), and who, upon oath, acknowledged him/herself to be the
_________________________ of _____________________, the Mortgagor, and that
he/she, being authorized so to do, executed the foregoing instrument for the
purposes therein contained.


Witness my hand and official seal this ______day of ____________________, 2014.


My commission expires:            ___________________________________    
______________________                Notary Public






STATE OF _________________)
COUNTY OF ________________)


Before me, ___________________________, a Notary Public in and for the State and
County aforesaid, personally appeared _____________________________, with whom I
am personally acquainted (or proved to me on the basis of satisfactory
evidence), and who, upon oath, acknowledged him/herself to be the
_________________________ of _____________________, the Tenant, and that he/she,
being authorized so to do, executed the foregoing instrument for the purposes
therein contained.


Witness my hand and official seal this ______day of ____________________, 2014.


My commission expires:            ___________________________________    
______________________                Notary Public












59109821_2.doc




